 ESSEX WIRE CORP.EssexWireCorporation and International Union,UnitedAutomobile,Aerospace and AgricultureImplement Workers of America(UAW). Cases 7-CA-6931, 7-CA-7085, and 7- RC-9027February 5, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDBROWNOn January 30, 1970, Trial Examiner Milton Janusissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certainunfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action as set forth in the attachedTrial Examiner's Decision. He also found that theRespondent had not engaged in other unfair laborpractices alleged in the complaint and recommendedthat the complaint be dismissed as to such allegedviolations. Finally, the Trial Examiner found that cer-tainconduct of Respondent after the petition in Case7-RC-9027 was filed interfered with the election andrecommended that the election be set aside. As herecommended a bargaining order issue to remedy theunfair labor practices, the Trial Examiner further re-commended that the petition in the representationproceeding be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief. The General Counsel filed cross-exceptions and a brief in support of the TrialExaminer's Decision, while the Charging Party fileda briefin answerto the Respondent's exceptions andstatement adopting the General Counsel's cross-ex-ceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional LaborRelationsBoard has delegated its powersin connection withthis caseto a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,conclusions, and recommendations of theTrial Examiner, as modified below?iThe ChargingPartyalso filed motion to strike the Respondent's excep-tions.The Respondent filed an answer in opposition.The Charging Party'smotionis herebydenied as the matters relied upon are insufficient to warrentdismissal of the exceptions.In its answer in opposition the Respondentrequested leave to correcta typographicalerror in its exceptions.No partyooses such correction.The request is granted.As we haveve adoptedthe TrialExaminer's findings with respect to thevalidity of the Union's authorization cards,we donot pass on the General397We agree that the Respondent violated the Act asfound by the Trial Examiner 3 and further agree thatitsunlawful conduct warrants and requires the is-suance of a bargaining order to remedy effectivelythat conduct. However, contrary to the Trial Examin-er,we find that the Respondent also violated the Actin the following manner:(1) By Supervisors Kolarovic, Smith, Timmons, andPersonnelManager Shields questioning employeesconcerning their wearing union buttons;(2) By Smith and Shields asking employees Baileyand Williams respectively why they wanted a union;(3) By Ford, a company officer, asking employeesFisher and Williams on the day of the election if theywould vote for him and stating on an earlier date toemployee Rodebaugh that he, Ford, did not believeRodebaugh had signed up with the Union; and(4) By Plant Manager Edington asking employeeFisher on the day of the election if she were with him.All of the foregoing constitute either direct or indi-rect probing into the employees' reasons for support-ing the Union or inquiries whether or not theysupported the Union or intended to vote for it in theelection.No justification has been shown for suchinquiries.Accordingly, we find that Respondent, bythe above interrogation of its employees concerningtheir union activities, engaged in conduct tending tocoerce its employees in the free exercise of their rightsprotected by the Act and, thereby, violated Section8(a)(1).4We also find that such conduct, as it occurredafter the filing of the petition, warrents setting asidethe election and additionally supports the conclusionthat a full and proper remedy in this proceeding re-quires the issuance of a bargaining order.We cannot agree with our dissenting colleague thatthe Board should not enter a bargaining order in thiscase on the ground that the Union's proven majoritywas not large enough and on the inference that someof its valid cards, despite the absence of any evidenceof their invalidity, must have been obtained throughmisrepresentation. Here, as inUnited Packing Compa-ny,187 NLRB No. 132, our colleague has taken aposition contrary to the holding of the Supreme CourtinN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575.There the Court held that (1) authorization cardsCounsel'sexceptionsto theTrial Examiner's findingsof invaliditywith re-spect to sixcardsfor such cardscannot affectthe Union'smajority status3However, we do not agree withthe TrialExaminer's finding that theRespondent violated Section8(a)(l) bymisstating certain union wage gainsin itsAugust 20 handbill Neither do we find thatsuch conduct in thecircumstances here is objectionable election conductunderHollywood Ce-ramics Company, Inc.,140 NLRB 221. The Company's handbillwas a replyto one previously circulatedby theUnion Bothinvolvedregrettable inaccu-raciesBut where, as here,each party had an opportunityto present its(inaccurate)argument,we are unwilling to conclude that the employees wereso unable to evaluate the issue presented that on the basis of the mutualinaccuracies the election should be set aside.4 See e.g,AvondaleShipyards, Inc.,162 NLRB 421,Laney TankLines,166NLRB 1053, 1060,MarshSupermarkets,Inc,140 NLRB899, 901188 NLRB No. 59 398DECISIONSOF NATIONALLABOR RELATIONS BOARD"may be the most effective-perhaps the only way ofassuringemployee choice" where the employer hasengaged in conduct disruptive of the election process,N.L.R.B. v. Gissel, supraat 602; and (2) a bargainingorder is warranted where, as here, an employer hasengaged in conduct which has a tendency to under-mine the union's majority and impede the electionprocess.N.L.R.B. v. Gissel, supraat 614. Apparently,our colleague would apply theGisselrule as to bar-gaining orders only where,as suggestedby the FourthCircuit, an employer has engaged in "outrageous"and "pervasive" unfair labor practices. Such a limita-tion on the Board's authority to order bargaining wasspecifically rejected by the Supreme Court inGissel,where the Fourth Circuit's contrary opinion was rev-ersed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, as modified below, andhereby orders that the Respondent, Essex Wire Cor-poration,Traverse City, Michigan, its officers,agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified.1.Delete paragraph 1(d) and substitute therefor thefollowing:"(d) Interrogating employees directly or indirectlyconcerning their wearing union buttons, their reasonsfor supporting the Union, and their voting inten-tions."2. In footnote 32 of the Trial Examiner's Decisionsubstitute "20" for "10" days.3. Substitute the attached Appendix for the TrialExaminer's Appendix.CHAIRMAN MILLER, concurring in part and dissentingin part:We are called upon to conducta post mortemexam-ination of an unsuccessful union organizing campaignwhich was expertly conducted and vigorously contest-ed on both sides. I agree with my colleagues that theGeneral Counsel has proved that the Respondent en-gaged in conduct which violated Section 8(a)(1) of theAct and which justifies setting aside the election.' Idisagree, however, in two particulars:1.The majority adopts the finding of the Trial Ex-aminer, which I would disavow, that certain state-ments by Respondent's representatives concerningpotentially adverse consequences of union represent-5However, like the majority,and for the reasons they advance, I would notfind that the inaccurate handbill distributed by the Respondent on August20 constituted in the circumstances a violation of Section 8(a)(1) or objection-able preelection conductation were prohibitedby thestatute.2. The majorityholds,and I disagree,that this is anappropriate case for entry of a remedial order to bar-gain underN.L.R.B.v.Gissel PackingCo.,395 U.S.575.1.The statements of potential economicconsequencesThe majority hold that thestatementsby two super-visors and a speech by the plant manager constitutedthreats of reprisal and of loss of benefits and thusviolated Section 8(a) (1). As to the supervisors, therecord reveals the subject matter ofa series ofdiscus-sions between Supervisor Dunfee and three employ-ees, and of several conversations between SupervisorMorgan and one employee. Those conversations andthe plant manager's speech appear to have involvedsubstantiallythe same issues.The tenor of the conver-sations and of the plantmanager'sspeech is reflectedby the Trial Examiner's summary of Dunfee's testi-mony:According to Dunfee, his conversations with em-ployees under his supervision as to the conse-quences of unionization were only interms ofpossibilities.Never did he admit to saying thatthe Company would not negotiate, that it wouldclose the plant, or that it would discharge em-ployees.He would reiterate, however, to those "with whom he spoke, that the Company, whichwas a large supplier of turn-signals to both Fordand Chrysler, had to keep them satisfied, thatcustomers would be concerned about a strike iftheUnion gained representation rights, andwould not want to keep all their eggsin one bas-ket. If a strike occurred, there was a possibility ofloss of jobs, and even if there were only a possi-bility of a strike, the Company mightlose con-tractswhichwouldnecessitatelayoffs.Emphasizing the possibleconsequences of a lossof business,Dunfee told employees that theCompany could move its plant in a matter ofdays, that he knew of a large plant that hadmoved over a weekend.With respect to negotiations, he said that ev-erything was negotiable, the parties would startfrom the word go, that it was possible that alltheir benefits would be out, and that negotiationswould go on from there or from theminimumwage. He also testified that he told employeesthat at the bargaining table everythingwas giveand take, that bargaining normally starts outwith the existing benefits but therewas apossibil-ity of losing some in orderto gainothers.Hedenied telling Smith that Ford would not nego-tiate,but he discussed things that Ford could ESSEX WIRE CORP.399possibly do. Since Don Ford, he said, wouldprobably be a hard man to negotiate with, bar-gaining might take months.The four employees involved in the conversationstestified, variously, that the supervisors' statementswere communicated as -unconditional statementsrather than as predictions of possible consequences.There is similar employee testimony as to Ford'sspeech.My colleagues, like the Trial ,Examiner, de-cline to resolve the conflicts as to what vas said andinstead hold that the statements were coercive in ei-ther version.I am compelled to disagree. To be sure, discussionsof possible strikes and the uncertainties of collectivebargaining are likely to stir strong emotions and mayeasily become the occasion for coercive statements. Iagree that one who undertakes to speak about suchissuesmust choose his words with care. We imposethat burden of care in order that there may be somecommunication about matters of sharp dispute andvital concern. Yet Dunfee's testimony indicates thathe chose his words with care and, if he is to be be-lieved, I cannot say that he violated the Act. Nor amIwilling to say, in this case, that the statute prohibitedthe reiteration of these ideas by another supervisorand by the plant manager during a speech.This case well illustrates the difficulties which theBoard faces in judging the propriety of campaignstatements.IfDunfee's statements to the employeeswere as described by the employees, then I would jointhe majority in finding them impermissible under theAct. But I am unwilling to decide that campaign state-ments areprohibited by the Act without careful scru-tiny, initially, of the statements which were actuallymade. I would expect the Trial Examiner and theBoard to determine, as accurately as the record al-lows, what was said. Only then can we decide whetherthe words used could reasonably have had a coerciveimpact on the hearers.I am emphatically unwilling tohold, as the majority appears to do, that the issueswhich Dunfee raised (or responded to) may be dis-cussed only in terms which are incapable of misun-derstanding by any listener, however timorous or sug-gestible, or must not be discussed at all. That is astandard whichsilencesdebate and diverts us fromour statutory goal of fostering rational self-determina-tion.2.The appropriate remedygain with the Union. In evaluating the appropriate-ness of that remedy it is well to note that this recorddoes not disclose thegenreof employer conduct whichnormally attends such an order. It is not alleged thatany employee's employment has been adversely af-fected in violation of Section 8(a)(3), and the exten-sive record contains no proof of any incident whichmight give rise to any such allegation. Nor is this acase where the employer effectively undercut theunion's support by promising to remedy, or reme-dying, sources of employee discontent upon which theunion had based its campaing. CompareUnited Pack-ing Co.,187 NLRB No. 132. Finally, we do not dealwith a respondent whose record before this Board,either generally or in this case particularly, permits usto conclude that there is any likelihood that objection-able conduct or unfair labor practices would recurduring a second election following entry of a moretraditional remedial order. Indeed, the record wouldlead one to the contrary conclusion.At best then this caseseems,if the majority becorrect, to occupy that irreducible minimum groundmarked out by the Court inGissel;it is indeed a "lessextraordinary"case,and is "marked by less prevasivepractices," supraat 614.Gisselauthorizes a remedialbargain order in such a case because "effectuatingascertainable employee free choice becomes as impor-tant a goal as deterringemployer misbehavior." Yet,even if I could agree with the majority thatRespondent's "lesspervasive" practices "neverthelessstill have the tendency to undermine majority strengthand impede the election processes,"supraat 614, Iwould hesitate to enter an order to bargain. I do notfind, under all the circumstances here that the Union'sauthorization cards afford us an especially reliablemeasure of employee desires and I would expect anelection to be considerably more representative ofthose desires, if properly conducted. To avoid furtherprotracting this opinion, I simply outline the circum-stances which make me less than confident that wehave, on this record, any reliable evidence of employ-ee desires:1.Accepting as valid all the cards tendered, theCharging Party enjoyed a slender majority of only 189in a unit of 345.2. If one discounts 7 cards solicited after recogni-tion was denied, and 7 others which the Trial Examin-er seemsproperly to have invalidated, the putativemajority shrinks to 175 of 345, only 2 in excess of abare numerical majority.3.Five of the seven cards invalidated by the TrialExaminer were demonstrably obtained by misrepre-The majority invokes the authorityofN.L.R.B. v.sentations as to their purpose. It taxes credulity thatGissel Packing Co.,395 U.S. 575,to sustain a remedialthere were not at least a handful more which were soorder directing the Respondent to recognize and bar-obtained but as to which no proof was available. 400DECISIONSOF NATIONALLABOR RELATIONS BOARD4. Seven other cards (those of Barber, Clous, Lam-bert,Newman, Patterson, Welsh, and Wisniewski)were solicited under circumstances which in varyingmeasure jeopardize their validity underCumberlandShoe Corp.,144 NLRB 1268, and substantially impairtheir evidentiary value as an indicator of employeedesires.In summary, I am unable to conclude that, on bal-ance, employee sentiment would be better protectedby a bargaining order than by a second secret ballotelection conducted after a period of compliance withthe provision of a standard remedial order.APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten our employees that theirselection of International Union,United Auto-mobile,Aerospace and Agricultural ImplementWorkers of America(UAW), or any other unionwould lead to strikes,loss of contracts or custom-ers, removal of plant equipment,and loss of jobs.WE WILL NOT threaten our employees that con-tract negotiations with the Union would startfrom a lower base than our present level of wagesand benefits.WE WILL NOT promise our employees benefitsin the form of a "surprise package" if the Unionis not selected as their bargaining representative.WE WILL NOT question our employees aboutwearing union buttons,or about why they wanta union, or if they intend to vote for, or support,us in any representation election.WE WILL NOT misrepresent the cost to our pre-sent employees of union dues and initiation fees.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization,to joinor assist International Union,United Automo-bile,Aerospace and Agricultural ImplementWorkers of America(UAW),or any other labororganization,to bargain collectively through rep-resentatives of their own choosing,or to engagein other concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection,or to refrain from any or all such activi-ties.WE WILL upon request,recognize and bargainwith International Union, United Automobile,Aerospace and Agricultural Implement Workersof America(UAW), as the collective-bargainingagent of the employees in the appropriate unit ofour plant at Traverse City, Michigan. The unitincludes:All production and maintenance employees,excluding truckdrivers, office clerical andplant clerical employees, technical, engi-neering and confidential employees, super-visors, professional employees and guards asdefined in the Act.All our employees are free to become or remain, orto refrain from becoming or remaining, members ofthe above-named or any other labor organization, ex-cept that such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.DatedESSEXWIRE CORPORATION(Employer)By(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONandREPORT ON OBJECTIONS TO ELECTIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: This consolidated pro-ceeding arises out of efforts by International Union, UnitedAutomobile, Aerospace and Agricultural Implement Work-ers of America (UAW), herein called UAW or Union, toobtain recognition as the majority representative of the em-ployees of the Respondent, herein called the Employer orCompany, at its plant at Traverse City, Michigan.UAW beganits organizingcampaign on June 6, 1968; 1itmade a demand for recognition on July 10, based onsigned authorization cards allegedly receivedfrom a majori-ty of the employees m an appropriate unit; it filed a petitionon July 18, after the Employer refused to accord it recogni-tion on the basis of the cards unless an impartial third partydesignated to check the authenticity of the signatures wouldalso be authorized to investigate whether the signers hadsigned under duress, misrepresentation, or mistake as to thepurpose of the card; a stipulation for certification upon1Unless specifically stated otherwise, all events describedherein occurredin 1968 ESSEX WIRE CORP.401consent election was approved on August 2, and an electionby secret ballot was conducted on August 21, which theUnion lost. On August 28, the Union filed timely objectionsto conduct affecting the results of the election.Onobjections3 and 5,it filed original and amended charges in Case7-CA-693 1,and on December 13, it filed its charge in Case7-CA-7085.On October 29, the Regional Director for Region 7, afterinvestigation,issued a complaint in Case 7-CA-6931 and anotice of consolidated hearing on the unfair labor practiceand objection allegations.I conducted a hearing in this consolidated matter on vari-ous days between January 27 and March 13, 1969,at Trav-erse City,Michigan2All parties appeared at the hearingand were afforded full opportunity to participate. Duringthe hearing,I granted motions of the General Counsel toamend the complaint in certain respects and to consolidatethere withCase 7-CA-7085,which alleged as a violation ofSection 8(a)(1) certain post election conduct engaged in bya company supervisor during its attorney's investigationand preparation for the hearing.The majorissues to be decided are whether a majority ofthe employees in the appropriate unit had validlydesignat-ed the Union as their bargaininrepresentative as of anappropriate date;whether-some-of the cards were signedbecause of misrepresentation or other misconduct by theUnion;whetherRespondent violated Section 8(a)(1)through speeches,conversations with empployees,promises,threats,and solicitation of grievances bgroup leaders,foremen,and higher supervisory officials;whether suchconduct, occurring during the critical period between thefiling of the petition and the holding of the election, war-rants setting the election aside;and finally,whether on thebasis of all the Respondent's conduct,an order requiring itto bargain with the Union,despite the Union's loss of theelection,iswarranted.Upon the entire record in this case,including my observa-tion of the witnesses,and upon consideration of the briefsfiled by the General Counsel,the Company,and the Union,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTEssex Wire Corporation is a Michigan corporation withits principal headquarters in Fort Wayne, Indiana. J It hasa large number of plants and facilities in Michigan, Indiana,and other States, at which it is engaged in the manufactureof wire and related electrical products. Its plant at TraverseCity,Michigan, is part of its Electro-Mechanical Division,which is engaged in the manufacture of switches, coils, re-lays, and related devices for the automotive industry. Dur-ing the calendar year 1967 Respondent purchased for itsTraverse City plant goods and materials valued in excess of$100,000, of which goods and materials valued in excess of$50,000 were transported and delivered to that plant frompoints located outside the State of Michigan. I find thatRespondent is an employerengaged in commercewithin themeaning of the Act.11THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW), is alabor organization within themeaning ofthe Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundUAW had previously conducted an organizing campaignat the Traverse City plant which culminatedin anelectionon May 3, 1967. The Union lost the election and the casewas closed. The Traverse City plant at that time was operat-ed by Boyne Products, Inc., which also had plants at BoyneCity and Atlanta, Michigan. Donald Ford was president ofBoyne Products. About November 1967, Boyne Productswas merged into Essex Wire, and Boyne's plants becamepart of the Electro-Mechanical Division of Essex Wire,which then comprised seven facilities in Michigan, Ohio,and Indiana. Ford became general manager of the Divisionand a vice president of Essex Wire.Thirteen months after the May 1967 election, the Unionbegan the organizing campaign with which we are con-cerned here. It started with a distribution of campaign mate-rial, including an authorization card and a postage-paidenvelope for return of the signed card. The campaign mate-rial contained arguments for unionization based on thetreatment the employees had received since the last electionbut said nothing about a relationship between signing theenclosed card and the holding of an election. Nor did theauthorization card itself mention that it had any purposeother than designation of UAW as the employees' bargain-ing representative. The card read as follows:AUTHORIZATION TO UAWDate19I,authorizeUAW torepresentprint nameme in collective bargainingaddress no.streetcityphone no.class of workhourly rateclock no.dept. no. shiftEmployed byCompanyaddressSignature of Employee2On April2, 1969, after the close of the hearing,a deposition was takenfrom Ted Edginton,the plant manager,who had been unable to testify at the3Respondent's name was changed after the issuance of the complaint tohearing becauseof illness.Essex International, Inc. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy the time of the first UAW meeting, June 17, about 70signed cards had been returned in the mail. (G.C. Exh. 219).By July 1, about 70 employees had also authorized UAWto advise the Company that they had joined an in-plantorganizing committee. Many of them wore UAW badges ofvarious kinds, and a number of them were active in passingout cards, either to be returned directly to them or to bemailed to the Grand Rapids Office of Schultze, the UAWInternational representative who was in charge of the cam-paign. Some solicitors limited themselves to passing outcards only to those who would accept them, while otherswere more active in trying to persuade fellow employees tosign.The card-signing campaign was practically over byJuly 10, when Schultze wrote the Company that a majorityof the employees had signed up and requested bargaining.Solicitation of cards was limited to the employees' non-worktime,but conversation about the advantages or disad-vantages of unionization was apparently widespread. About190 cards were eventually submitted to the Board to sustainthe UAW's bargaining demands, and of these the employerchallenged more than 60 on various grounds of mistake,invalidity, and misrepresentation. The matter will be dis-cussed in detail later, but for my present purpose of touch-ing on the issues presented, it is enough to say that about173 valid cards would constitute a majority. An election washeld on August 21, which UAW lost by a vote of 106 to 180.The complaint alleges various forms of violations of Sec-tion 8(a)(1) committedby a number of foremen and higherplant officials occurring during the months of June, July,and August, as well as a violation of Section 8(a)(5) basedon Respondent's refusal to accord recognition to UAWeven though it had no good-faith doubt of the Union'smajority.4B.Paragraph 10(a)-DunfeeGeorge Dunfee was foreman of a department consistingof about 45 employees. Paragraph 10(a) of the complaintalleges thatduring July and August Dunfee coercively inter-rogated employees about their union activities and sympa-thies, and threatened them with layoffs, loss of jobs, and lossof benefits if the Union was selected. Dunfee, who was nolonger employed by Respondent at the time of the hearing,testified on Respondent's behalf, while the witnesses for theGeneral Counsel on conversations with Dunfee were threeemployees under his supervision, Nedra Smith, Ruth Fish-er, and Jean Williams.Smith and Fisher would frequently meet at Dunfee's deskduring lunch and coffee breaks for conversation with him,and during July and August a recurring topic was theUnion's organizingcampaign, its meaning for the employ-ees, and the possible effects on their conditions of employ-ment if the Union Succeeded in gaining recognition. Dunfeeconsistently accentuated the negative aspects of what un-ionization could mean to the employees. The possibility ofa strike, replacement of employees and consequent loss oftheir jobs, the loss of company contracts with ensuing layoffs, the moving of equipment and machinery out of theplant, the difficulties to be expected with vice presidentFord as the negotiator on the Company's side, and the factthat negotiations would not necessarily end up at the pres-ent level of benefits, were all points which Dunfee dwelledon in his conversations with Smith, Williams, and Fisher.4 The Supreme Court's decision in GisselPacking Company,395 U S 575,was issued after this case was tried and after briefs were submitted to meMatters litigated at the hearing and argued in the briefs concerningRespondent's good-faith doubt and the subjective intent of the card signersare thus now largely irrelevant under the holdings of that DecisionAccording to Dunfee himself,much of what he told themhe also told other women in his department.5Smith andWilliams particularly questioned him, expressed doubts,and argued with him about what could be expected fromunionization,but Dunfee,although sometimes seeming tojoke,always took the opportunity to express his forebodingsabout the advent of the Union.More specifically,Nedra Smith testified that Dunfee toldher that Don Ford was a hard man to deal with;negotia-tions would be difficult with him;there would be a strikeregardless of what the employees wanted;the Ford Motorline would be closed;or they would lose the Ford contractif there was a strike and the strikers would be replaced. Atother times,he told her that in negotiating for a contractthey would lose their present benefits and their wages wouldgo down to the federal minimum.Jean Williams corroborat-ed Smith's testimony as to much of what Dunfee had toldher. Ruth Fisher's testimony was not as detailed but she didcorroborate the other two that Dunfee had told her that ifthe Union got in they would have to strike and that negotia-tions would not go smoothl;that the plant might lose itsFord contract,causing layoffs;and that the whole Ford linecould fit into one of the Company's other plants.According to Dunfee,his conversations with employeesunder his supervision as to the consequences of unioniza-tion were only in terms of possibilities. Never did he admitto saying that the Company would not negotiate,itwouldclose the plant,or it would discharge employees. He wouldreiterate,However,to those with whom he spoke that theCompany, which was a large supplier of turn-signals to bothFord and Chrysler, had to keep them satisfied,and thatcustomers would be concerned about a strike if the Uniongained representation rights and would not want to keep alltheir eggs in one basket.If a strike occurred,there was apossibility of loss of jobs,and even if there were only apossibility of a strike,the Company might lose contractswhich would necessitate layoffs. Emphasizing the possibleconsequences of a loss of business,Dunfee told employeesthat the Company could move its plant in a matter of days,that he knew of a large plant that had moved over a week-end.With respect to negotiations, he said that everything wasnegotiable,the parties would start from the word go, that itwas possible that all their benefits would be out,and thatnegotiations would go on from there or from the minimumwage.He also testified that he told employees that at thebargaining table everything was give and take,that bargain-ing normally starts out with the existing benefits but therewas a possibility of losing some in order to gain others. Hedenied telling Smith that Ford would not negotiate, but hediscussed things that Ford could possibly do. Since DonFord,he said,would probably be a hard man to negotiatewith,bargaining might take months.C.Paragraph 10(b)-MorganEdwina Inman's testimony concerns her conversationsabout the Union with her foreman, Geor a Moran, thesupervisor on the turn-signal switch line for GMC. OnlyInman testified about such conversations with Morgan, al-though he also talked to others of the 50 or so employeeswhom he supervised. Inman testified that Morgan had toldher that if the Union got in it was a possibility that depart-ments could be moved or the plant shut down; that before5During the period of the campaign, Dunfee was in charge, on the dayshift, of assembling and testing directional signals on the Ford Motor Com-pany line ESSEX WIRE CORP.the Company would let the Union get in it could move theplant or shut it down; that in negotiating wages they wouldstart at the bottom and not at the level the employees werealready receiving; and that a customer of the Companymight not want to buy from a plant with a Union shop. Itseems to have been assumed by both Inman and Morganthat the Company was the sole supplier of Chrysler's turn-signal switches and again,as in the case of Dunfee, therewere remarks and hintsthata customer would not want "tokeep its eggs in one basket"and might therefore end itsreliance on the Company if there was any possibility of astrike.This is made evident too from Morgan's testimonythat there was a possibility (with specificreferenceto Chrys-ler) that an election or negotiations with a union,or a strike,might cause customers to reduce their purchases and to shiftto other suppliers.Morgan also said that he had told Inman that theCompany's handbook, setting out its policy and rules onemployee relations matters, would not be in effect if theUnion got in, and that everything would have to be bar-gained for "from there up again." Morgan made this pointagain after an employee meeting shortly before the electionat which Don Ford had thrown the employee handbookover his shoulder, by telling Inman that Ford meant thateverything was negotiable. Morgan denied ever telling In-man that Ford had said he could move some of the machin-ery out if the Union got in.Conclusions as to Dunfee and MorganI find no differences in substance between the testimonyof the witnesses for the General Counsel and that of Dunfeeand Morgan.What differences there are, it seems to me, areas tothe degree of specificity in which Dunfee and Morganphrased their observations, so that even taking their testi-mony as wholly accurate, they were saying that unioniza-tion could only lead to long drawn-out negotiations from alower base than at present, that customers would withdraworders even if there was only a possibility of a strike, andthat when the inevitable strike occurred, there would be aloss of jobs.Continued emphasis by supervisors on such possibilities,in the event of unionization,as strikes,removal of equip-ment,loss of orders,and consequent loss of jobs are under-stood by employees as probable rather than as remotelycontingent. Nice distinctions between probability and pos-sibility are not understood by employees to whom all talkof loss of jobs is taken as a personal threat. The predictionsof Dunfee and Morgan as to the effects of unionization werenot based on any objective considerations regarding theCompany's customers (all of whom in the automotive indus-try and therefore knowledgeable about the Union) but onunwarranted assumptions equating union representationwith an inevitable strike, loss of contracts and jobs. I there-fore conclude that Dunfee's and Morgan's dwelling on thepossible effects of unionization were in fact threats of repris-al and loss of benefits rather than objective predictions, andas such violated Section 8(a)(l) 6D.Paragraph 10(b) and 10(1)-KolarovicKolarovic is a young man who appeared to be in his early20's.His classification was setup man with a leader rate of6The Sinclair Company,164 NLRB 261, enfd 397 F 2d 357 (C A 1), andsub nom N L R B v Gissel Packing Co,395 U S 575See also cases citedin fn 9 of theTrial Examiner'sDecision inSinclair,cited above, andN L R.B v C J Pearson Co,420 F 2d 695, (C A 1), enfg 173 NLRB 146940320 cents per hour over the setup rate.Neither setup men norleaders are supervisors merelyby virtueof their classifica-tion, but the General Counsel contends that Kolarovic'sduties during the period involved here establish his supervi-sorystatus and that his statements or conduct toward cer-tain employees violated Section 8(a)(1).During June,July, and August.Kolarovic was in chargeof the bonding department on the night shift which em-ployed 25 to30 women.He supplied them with material,kept the machines adjusted, removed production parts asthey were completed,and took production readings frommachine counters.He receiveddailywritten instructionsfrom the day-shift foreman of the bonding department andhe was under the direct supervision of the one night-shiftforeman.His written instructions told him what machinesand operations to run and for how long. Although he waspermitted to wear a white shirt on duty,which only foremenwore,itwas under rather special circumstances and wouldnot in itself establish a supervisory status for him. However,employees not knowing of these circumstances would tendto equate the white shirt with supervision,and in fact Kola-rovic told at least one employee that he was her foreman.Many of the women in the bonding department on thenight shift could perform more than one of the various typesof operations.Within the limits of the instructions given himas to which operations were to be performed and for howlong, Kolarovic could and did exercise discretion and judg-ment as to the women to assign to the various operations.He could switch them between operations,decide whetherhe had too many for his needs,transfer them to the night-shift foreman for reassignment,and was, in short,reapon,sible for making efficient use of a substantial complementof employees.I find that Kolarovic exercised responsiblejudgment in making work assignments and was for thatreason a supervisor.Norman Priest, a day-shift janitor, testified that he waslowering the flag in front of the plant about 3:15 p.m. a fewweeks before the election,when Kolarovic asked him howcome he was still wearing his union button. Priest said it wasbecause he wanted to and, according to Priest,Kolarovicthen said it was up to Priest to decide. Kolarovic denied thatany such incident had ever happened.Since Kolarovic was then on the night shift which startedat 4 p.m., Priest's story would mean that Kolarovic was atthe plant at half hour or more early. Such an early apear-ance is understandable in the case of a young and eagersupervisor. I think on the whole that it is more likely thannot that the incident described by Priest actually happenedand I therefore credit Priest.However,the inquiry as to whyhe was wearing a union button does not seem to me, in theabsenceof anyfurther significant conversation,to havebeen coercive.I find no violation in Kolarovic's inquiry ofPriest.Late in July, Kolarovic also spoke to Leila Rosenburg, anemployee in the bonding department. He told her that theCompanywas the exclusive supplier of a particular part forChrysler andthat,if the employees happened to go on strikeand could not produce that part, it would lose its Chryslercontract. Thisis a legitimatepredictionof economic conse-quences, free from any implication that union representa-tion of itself would make a strike inevitable,to be followedby a loss of contract and jobs.It is thusmarkedlydifferentfrom Dunfee's and Morgan's linking the employees'choiceof a union with a following strike,either because the Unionwould force one on the employees,or because Ford wouldmake negotiations altogether futile.During the same period,Kolarovic selected three employ-ees in his department for special attention because hethought they were prounion. These were Rosenburg, Onalee DECISIONS OF NATIONAL LABOR RELATIONS BOARDKietzman, and Emily Dillon. He either read, or had themread to themselves, certain sections of the UAW consti-tution which provide that attempts to decertify the unionmight subjectmembers engagedin such conductto a fineof not more than $100.7 He also gave them an article fromReader's Digest for August 1968, entitled "Let's EnforceOur Labor Laws Fairly." The substance and tone of thearticle are fairly summarized by the editor's own three sen-tence digest preceding the article, designed for those readersfor whom the article itself might be too long or too difficult.It reads asfollows:Unions have rights. So does management and theindividual worker himself. But the National Labor Rel-ations Board, in judging between them, displays suchflagrant bias that our free-bargaining system is serious-ly threatened.This also seemsto me to belegitimatecomment on thepart of Kolarovic and the Company. The employees couldread the Union's constitutional provision permitting finesfor attempts to decertify it and the magazine article anddecide forthemselveswhether their impact was sufficient tooutweightheir desire to have the Union represent them.Calling the attention of employees to this type of materialis protected by Section 8(c) of the Act, when not accompa-niedas it was nothere, by any threat of reprisal or promiseof benefit.E.Paragraph 10(c)-SmithDelbert Smith was supervisor of the maintenance depart-ment where Norman Priest worked as a janitor. About aweek before the election, as Priest was sweeping up nearSmith's desk, Smith asked him when he was going to takeoff his union button. Priest said he would in about a week.According to Priest, Smith then called him over to his deskand asked him why he wanted the Union, that Mr. Ford hadsuch a good package deal that he didn't see why the employ-ees would even want the Union. Priest said he asked him toexplain some of these deals, but Smith said he couldn't.Smith denied that he mentioned a "package deal" but ad-mitted that he had asked Priest on this one occasion why hewanted the Union, that they had gotten a raise every yearin the past and would probably get one in the future.Even assuming that Priest's recollection was better thanSmith's, and Smith had mentioned Ford's "package deals"as a reasonwhy the employees should not want or need aUnion, I find no intimation of a promise of benefits in theremark. In view of the wage increase given less than 2months before, I regard Smith's reference as having been tothat increase rather than to something to be awarded in thefuture conditioned on the Union's defeat. As for Smith'sinterrogation of Priest about when he was going to take offhis union button and why he wanted the Union, it does not,under the circumstances, strike me as coercive. I find nomerit in the allegations of the complaint regarding allegedviolations of Section 8(a)(l) by Smith.F.Paragraph 10(d)-TimmonsAlbertBailey, a senior inspector, testified that his supervi-sor, Bill Timmons,called him into his office one day about7Kietzmantestifiedthat Kolarovic also told her that anyone trying to getrid of the Union might be subject to imprisonmentas well as a fine I thinkher recollection played her false in thisinstanceI credit Kolarovic's denialthat he mentionedimprisonmenttoKtetzmanas a possiblepenalty forattemptingto decertify the Union8It had beenthe Company's practice for the past few years to grant athe middle of July and asked him why he was wearing aunion button and what his beef was.According to Bailey,he was in Timmons'office about an hour discussing theunion situation,and Timmons had told him that theCompany's contracts with its customers provided that theycould in effect cancel part of them if a union came in orthere was a strike.Bailey also testified that Timmons toldhim the Company's plant at Zanesville had enough room tohold the entire TraverseCityplant if it wanted to move.Timmons' version is that he called Bailey into the officeof Dave Nighbert,the assistant plant superintendent, todiscuss a falling off in thequality and quantity of Bailey'swork.When Bailey walked in he was wearing a number ofunion buttons and badges,and Timmons admitted that hesaid to him, "Al, I notice you are wearing a union button,"to which Bailey responded that it was none of Timmons'business.Accordingto Timmons,he had called Bailey inabout his work performance 6 months before,when Baileyhad an unsatisfied grievance about call-in pay,after whichhis work had improved for a time. On this occasion, Tim-mons thought there might be some similar reason forBailey's attitude toward his work and thus asked him whatwas bothering him. Bailey said, according to Timmons, thatthere was nothing wrong,and Timmons then discussed hiswork with him for about 15 minutes,during which Baileysaid he wouldtry todo better.Timmons also testified that on two other occasions, whenBailey was not present,he had talked about the effects ofthe Union on employment with employees in his depart-ment,and that in response to their queries he had said thatif the Union got in and there was a strike,itwas possiblethat the Company would lose some of its business, or wouldhave to move part of its production to other plants.9Many of the in-plant organizing committee,includingBailey, openly revealed their union sympathies by wearinga profusion of buttons and badges at work. Comments bysupervisors on what organizers meant to be obvious doesnot seem to me to be coercive interrogation,and I thereforefind that even if Timmons asked Bailey,as Bailey testified,why he was wearing a union button the inquiry was notcoercive.Although Timmons denied that his further conversationwith Bailey included a discussion about the Union, he ad-mitted saying to other employees just about what Baileytestified Timmons had told him.As was also true of Dunfeeand Morgan, Timmons was associating the advent of theUnion with possible economic consequences to the employ-ee, and although he did not say directly that union repre-sentation would inevitably lead to strikes,loss of business,and employee layoffs at the TraverseCityplant,the closeconnection between the two sets of circumstances was clear-ly drawn.AlthouTimmons may have wanted to empha-sizeonly that these were possible consequences, theirjuxtaposition would necessarily leave his auditors the im-pression that the coming of the Union would,more proba-bly than not, lead to the loss of jobs.general wage increaseas of July 1 It had doneso in1968, after an announce-ment early in June Neither the announcement nor the grant of the wageincreasein 1968 is alleged to be a violation9On cross-examination by the General Counsel,Timmons assented to aleading question that it was possible that he had saidthat customers wouldtake some of their orders out of the plant if the Union gotinHowever, onlater cross-examination by the Charging Party, Timmons denied that hisstatement as to possibility was based on the Union's comingin, but only onwhether it called a strike I find that what Timmons saidiswhat I have setout in the text above ESSEX WIRE CORP.G.Paragraph 10(e)-- WoodMyrtle Tompkins, an employee in the wire department,testified that a week or two before the election, her supervi-sor, Stanley Wood, told a group of women,10 in answer toa question, that if the Union went to the bargaining tablethe employees would go back to $1.60, and that is wherethey would start from. Tompkins said that in making thisremark Wood had referred to a little black book whichRespondent's attorney had prepared for supervisors onwhat they could and could not say to employees about theUnion. Wood acknowledged having received such a bookletbut said he had never referred to it or used it at work. Hedenied generally ever discussing the Union with employeesand specifically denied that he had ever told any employeeswhat Tompkins had testified to. Hackett testified that shehad not worked the 2 weeks preceding the election, anddenied that Wood had discussed the Union with any groupwhich included her anytime during the organizing cam-paign. Gotheir, Anderson, and Vandervort uniformly de-nied that Wood had ever mentioned the Union, bargainingor going down to theminimum wageof $1.60. AlthoughTompkins impressed me generally as a credible witness, Imust assumein thefaceof such overwhelming contra-diction by all whom she claimed to be in the group that shewas in this instance mistaken. I therefore credit Wood onthismatter and find that the allegations in the complaintregarding him have not been proved.H.Paragraph 10(f)-Shields1.InterrogationJerry Shields, personnel manager for the Electro-Me-chanical Division has his office in Detroit and visits theDivision's plants on a regular basis. Normally, he would beatTraverse City 2 days every 2 weeks. Paragraph 10(f)alleges that Shields coercively interrogated employees abouttheir union sympathies andsolicited grievances which hethen promised to rectify to dissuade them from selecting theUnion.The employee handbook provided for an informal oralgrievance procedure of which Shields was a part, and histours of the plant served to elicit from employees whateverthey wanted to talk about with him. Shields was at TraverseCity the day after the Union's first organizing committeemeeting, early in June, and during the morning break periodhe stopped to talk to Nedra Smith and Jean Williams, bothof whom were wearing union badges. In the union cam-paign the year before, Williams had been actively antiunionwhile Smith was neutral, and their open change of attitudeprompted Shields to talk to them. Shields expressed hissurprise, and said, according toWilliams, "What's thatfor?"Williams answered that she thought the employeesneeded a union. Shields then said, "I never thought I'd seethe day that you would wear that button, why do you thinkyou need aunion?"Williams then proceeded to tell himwhy, in some detail with particular emphasis on the recentMemorial Day Holiday when overtime had been given tonewly hired women instead of to employees with more sen-iority. Shields said he would check into it.Shields' testimony is not substantially different, exceptthat he recalled the two conversations as being separate but10Herself,Hackett,Gotheir,Anderson,Vandervort,and Mabel Miller. NoMabel Miller is listed on the Employer'sExcelsiorlist (G.C. Exh.2-A). It isprobably atranscript error for Mabel Middaugh who testified before Tomp-kins did. Middaugh was not asked about any discussions with Wood.405with one immediately following the other and with Smithalso bringing up the Memorial Day matter.Late in June, on another visit at the plant, Shields ex-pressed surprise toInmanat her work station that so manygirls in her area were wearing union buttons. She did notrepland Shields said nothing more.These inquiries of Shields took place in work areas duringhis regular tours about the plant, with employees whom heknew well. They did not develop into extensive probing asto their feelings about the Union, which were in any eventobvious from their wearing union badges. I find, underthese circumstances, that Shields' inquiries of Smith, Wil-liams, and Inman were not coercive and were therefore notin violation of Section 8(a)(1).A few days before the election, Shields came acrossPriest, who was wearing a number of union buttons. Priesttestified that Shields asked him what the Company haddone to him to make him wear a union button. Priest saidhe wanted to wear them, that nobody would know how hevoted, and that Shields had then said, "Thank you, that's allIwanted to know." Shields, on the other hand, testified thathe started the conversation by asking Priest how Rode-baugh, another janitor, who had just quit, was doing. At thesame time he was looking at Priest's display of union insig-nia and Priest said "I guess you wonder about this." Shieldsadmitted he did, and Priest told him not to worry about it,that he could vote either way. That ended the conversation.I credit Shields' version of his conversation with Priest,and find no violation of Section8(a)(1) inShields' silentwonderment over Priest's display of union badges on hisperson.2.Handling of grievancesIn July, Bailey asked for leave to attend the funeral of hisaunt who had raised him in his youth. Leave was grantedbut he apparently did not expect to be paid for itbecausethe employee handbook allowed paid funeral leave only foremployees attending on deceased parents or other membersof the immediate famil. After he returned, Carlson andStrang, strong union adherents, raised with Shields a griev-ance of their own as to whether lengthy excusedabsencesshould count as service in determining increment raises.Shields investigated, discovered that it had uniformlythough mistakenly been done for other employees, andgranted these two the same benefit.During one of their conferences on this matter, Strangmentioned to Shields that she had been given funeral payon the death of her stepfather, but that Bailey had notgotten it for the death of the aunt who had been his fostermother. The next time Shields saw Bailey, he asked himabout the matter, and told him that the plant rule was notinflexible where circumstances warranted it. Shields thentook the matter up with the plant manager and Bailey wasgiven 1 day's pay as funeral leave.Shields handled both these matters in the same way thathe had handled similar employee problems and grievancesbefore the advent of the Union. I find no violation of Sec-tion 8(a)(1) therein.When Jean Williams complained to Shields that womenwith less seniority had been given work on Memorial Day,he asked her if she had taken it up with the plantmanager.She said she had, and Shields then said that maybe theycould make it up to her somehow. This is neither solicitationnor rectification of that grievance. Shields had no authorityto overridethe plant manager's determination on assign-ment of work, and he was, in my opinion, attempting tosmooth over Williams' displeasure by a polite but emptyassurance. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDRodebaugh, a janitor, had complained to Shields aboutnot being reimbursed under the Company's sickness andaccident plant for his wife's illness.Shields asked him if hehad brought his medical bills into the officeas the insuranceplan required. Rodebaugh said he had not, and Shields thentold him to do so. According to Shields, Rodebaugh neverdid, and wa never reimbursed. (Rodebaugh's testimony isthat he did bring the receipts into the office, but, in anyevent, heard nothing further about the matter.) This seemstome to be the type of activity expected of a personnelmanager whether or not a Union was engaged in organizing.There was nothing unusual in Shields' attempting to helpRodebaugh out by explaining to him what he had to do inorder to satisfy the requirements of the sickness and acci-dent plan, and I find no violation here.Onalee Kietzman testified to what the General Counselalleges to be another violation by Shields in soliciting andrectifying grievances. She was asked about any conversa-tions she had had with Shields and answered as follows:A. Just one day I talked to him, he was out there andthe girls had been telling a bunch of things that wasgoing on they didn't like. He said something to meabout did I have any complaints and we were yakingabout getting more fans in the bonding department.That's the only time I ever talked to him directly.Q.What did he say if anything?A. He just said he was aware of the problem that wedid need more fans and he would see what he could do.Kietzman had reported that she became ill from thesmell of the glue machines one hot night, and that sheand other women iii the bonding department were con-cerned about the lack of fans. There is no evidence thatnew fans were immediately brought in," but even ifthey were, it would not prove that the Company wasinstituting new or imrpoved benefits in order to win theem loyees away from the Union. The Company had anobligation to treat its employeesat least aswell as it hadin the past, even if that meant promising them somerelief from the heat and the odor of the glue machines.1.Paragraph 10 (g)-NighbertDave Nighbert, the assistant plant superintendent, is al-leged to have granted a benefit to Al Bailey to dissuade himfrom aiding the Union. This is the same individual whomShields is alleged to have solicited a grievance from con-cerning funeral pay. Bailey had some unresolved claims forcall-in pay going back to 1967. On New Year's Eve 1967 hewas called in to work but was then sent home. On his nextpaycheck he did not receive the call-in pay due him. I-Iecomplained to his foreman, and a few weeks later was paidthe amount due him for New Year's Eve. Five or six monthslater,during the organizing campaign, he went to seeShields to ask about call-in pay claimed to be due him fromthe year before. It was then discovered that under theCompany's call-in policy, Bailey was still owed $3.71.12 Bai-11There is evidence, however, that a large number of fans had previouslydisappeared from company premises12Nighbert testified that he initiated the payroll investigation after Fore-man Timmons told him that Bailey said he had call-in pay due Timmonstestified that he had heard from other employees in the department thatBailey was griping that he had not been paid for some occasions when hehad been called in to workley testified that he was called into the office, where Nigh-bert in the presence of Timmons handed him his check andsaid he hoped Bailey was on their side. Nighbert denied hewas present when Bailey was given the check or that he saidanything to Bailey about it. Colbath, who was then plantaccountant, said that he and his assistant, Hentz, gave Bai-ley his check and that no other company official was pres-ent. I credit Colbath's account and find that Nighbert didnot give Bailey the check or say to him "I hope you are onour side now.'The following incident was fully litigated but the GeneralCounsel does not now contend that any violation of Section8(a)(1) was committed. I will, however, dispose of it sinceRespondent's brief does touch on it. Nighbert called Baileyinto his office during the campaign to warn him that theunion handbills which he was distributing should not be lefton benches, or in tote boxes where material was gathered tobe carried away. Bailey was told that he could continue todistribute union literature by handing it to individual em-ployees during his free time. The limitation imposed onBailey's right to distribute handbills is based on legitimateconsiderations dealing with housekeeping in the plant andthe fear that union literature, if placed in tote boxes mightinadvertently be shipped out to the Company's customers.No violation of Section 8(a)(1) has been proved here.J.Paragraph 10(h)-Edginton and FordRodebaugh testified that he and Plant Manager Edgin-ton talked about hisinsuranceproblems shortly before theelection and that Edginton had asked him why he hadn'tcome to see him about it. Edginton then asked him why hewent for the Union. Edginton recalled having asked Rode-baugh why he was limping and that Rodebaugh had toldhim he had suffered an on-the-job injury. Edginton said hetold Rodebaugh it would be covered by workmen's com-pensation, but deniedaskingRodebaugh whetherhis dissat-isfaction overhis insuranceproblem had anything to dowith his being for the Union.Don Ford and Rodebaugh also conversed briefly onceduring the campaign. Rodebaugh had asked Ford how hewas, and Ford responded that he didn't believe Rodebaughhad signed up with the Union.13 Rodebaugh then related hisinsuranceproblems as being the reason for his signing upwith the Union, and Ford said that everyone was entitledto make a fewmistakes.Ford could not specifically recallsuch a conversation with Rodebaugh but admitted that itwas possible since he frequently spoke with Rodebaughwhen he saw him in the plant.There were other instances of conversations between Ed-ginton and Ruth Fisher, and between Ford, Ruth Fisher,and Jean Williams. They are of the same typeas thosealready related-a single statementor inquiry,more an in-direct solicitation of the employee's support in the forth-coming election than an investigationof how the employeestood on theunion issue.Actually, of course, Edginton andFord knew the publicstance takenby Rodebaugh, Fisher,and Williams since theywere wearing unionbuttons andhad signed up for thein-plant organizingcommittee. I donot regard such requests for support as coercive eventhough phrased as an inquiry as to how the employee feltabout the Union.A day or two before theelection, an official of the UAWlocal in Traverse City who had helped in the Essex WireCampaign prepared and had circulated to the Company13Rodebaugh's name had been forwardedto the Company by the Unionas one of its in-plant organizers. ESSEX WIRE CORP.407employees a handbill(Resp.Exh. 2)which the Companyregarded as misrepresenting the gains which UAW had ob-tained in contracts with organized firms in the area. TheCompany then prepared its own handbill(G.C. 222)comparing its own wages with those of the unionized plants,which it passed out to its employees the morning of theelection."Ford and other plant officials took the two-hand-bills out into the plant and spent a minute or so with eachemployee,explaining the Company's position that its wageand fringe benefitprogram compared favorably with that ofunion plants.During these conversations,the morning ofthe election,Ford is alleged to have promised certain em-F loyees a "surprise package."The General Counsel reliesor this allegation on the testimony of Ethel Kietzman, JaneThayer,and Sharon Root.Kietzman said that Ford showedher the Union's circular first and told her that it was "dirtypool," then showed her the company handbill and said hehad a surprise package coming up. She told him he was alittle late with his surprise package,and that he had said, "Irealize that now."Thayer also testified that in explaining why theCompany'swage rate could be favorably compared withthat of union plants,Ford mentioned that the Companygave a raise every year,and then casually said that they hada surprise package in store for the coming year but that hecouldn't say anything about it.Sharon Root testified thatFord included her in his conversation with Thayer,in whichthe value of the Company's fringe benefits had come up.Thayer asked him why they couldn'tget the 55 cents perhour,which Ford claimed the fringes were worth,in cashadded to their hourly rate,and that Ford had said that thatwasn't the question now, the Union was, and that he thensaid there was a package coming but he couldn't tell herabout it.Although Root's testimony is that Ford used thework"package"instead of"surprise package,"I am sat-isfied that the effect of her testimony is similar to that ofKietzman and Thayer,that Ford was implying he had inmind improvements in their total wage structure which hecould not disclose to them then.Ford admitted that in making his 1 to 2 minute presenta-tions to individual employees the day of the election he used"package"to denote the Company's present total wages andfrmge benefits,but he emphatically denied that he used"surprise package"since that would have implied a promisefor the future and he had been warned by his counselagainst making such promises.The difference in testimony between the three witnessesfor the General Counsel and that of Ford is important eventhough it turns on the single word"suiinse'and on themeaning to be attributed to "package.'IfFord is to bebelieved,he was merely making the legitimate argumentthat the Company's "package,"its total outlay for wagesand fringe benefits, compared favorably with that of theunionized firms in the area.IfKietzman,Thayer, and Rootare to be believed,Ford was holding out the likelihood thatif the employees did not burden him with the Union, hewould be able to meet their hope for a raise in wages soon.Iwas particularly impressed by Thayer's calm,dispassion-ate manner in testifying,and by her full recollection of herconversations with Ford.I believe that her testimony aboutFord mentioning a "surprise package" casually, almost inpassing,is probably how it happened.Ford impressed meas canny, quick to recognize and to seize immediately anopportunity to make a point in his favor.Itwould be incharacter for him to slip in a seemingly off-hand remarkabout wage improvements if the employees voted for him.I therefore credit Kietzman,Thayer,and Root and find thatFord's statements to them constituted a promise of futurebenefits conditioned on rejection of the Union,in violationof Section 8(a)(1).Leila Rosenburg testified that shortly before the electiona fellow employee,John Miller,told her that if she wrote hername on a slip of paper and gave it to him, Don Ford wouldcome to see her. She did,and Ford appeared to hear hercomplaints.Rosenburghad a longstanding grievance aboutnot being transferred from work on the bonding ovens withits heat and odor.She told Ford that Hicks,a supervisor,had promised her that he would transfer her but had not.Ford then said to Kolarovic,her immediate supervisor, thatifHicks had made the promise he thought it should be keptbut Kolarovic said nothing.Some days later,apparentlyafter Ford had talked to Hicks,he came back to Rosenburgand told her that they were going to have to build a newbonder,but he did not even then promise that she would betaken off the old bonder.It seems to me to be small comfortfrom Ford,and Rosenburg also took it as such.She contin-ued to resent working on the old bonder but was not trans-ferred. I do not agree with the General Counsel that Ford'sstatement that he would have to build a new bonder consti-tutes a promise of benefits to Rosenburg.K.Paragraph 10(i)-Ford's SpeechesFord made three sets of speeches to the Company's as-sembled employees which have a bearing on this case, al-though one was made before the union campaign began. Afew days before the Union's initial contact with the employ-ees,Ford announced a general 8-cent-per-hour wage in-crease to be effective as of July 1. A wage increase had alsobeen given in previous years as of July 1, and the complaintdoes not allege that the 1968 increase was violative of theAct. In the same speech, Ford also said that a decision onwhether or not the Company would sponsor an employeecredit union (petitioned for by a group of employees theprevious month) would be announced in a few months, afterthe Company completed a study of its feasibility.The two sets of speeches during the campaign were givenAugust 14-15 and 19-20. On each of the combined dates,Ford spoke three or four times to the employees by shift,building, or department. As most of the employees workedthe day shift in the main building, most of the testimonyconcerns that particular speech. It does not appear that thespeeches made to the various groups on each particular daydiffered significantly. Ford spoke extemporaneously, froman outline on which he had jotted down words or phrasesto remind him of points he wished to cover. What Ford saidon August 14 (referred to hereafter as the first speech) wasthe subject of controversy, much more so than that of Au-gust 19 (the second speech), since a transcript of the secondspeech was made available at the hearing by the Union into=possession it had come by some unrevealed method.In the first speech, Ford made reference to a letter sent bythe Union to the employees on August 12. The Union re-sponded to this speech by another letter to the employeesdated August 19, which was the subject of comment byFord in his speech of that date. In both his speeches, Fordanswered written and oral questions of employees.Ford began his speech of August 14 by contrasting theposition of unions in the old days when workers were ex-ploited and unions served a commendable purpose, withtheir status today when they are big business and theirinterest in people is more in terms of dollars. He mentionedthat the management at this plant had themselves allinThese two handbills play a part in this case and will be considered inworked in factories and understood the employee's prob-detail later on thisDecisionlems, that a union was not needed and could only be a 408DECISIONSOF NATIONALLABOR RELATIONS BOARDdivisive force.He used a blackboard to compare UAWcontract terms at a neighboring organized plant with thewages and fringe benefits paidat the EssexTraverse Cityplant. He then calculated what the Union would obtain indues,fees, etc., from the employees at the Company's threenorthern plants,estimatingthat it would come to $225,000over a 3-year period.He spoke about conditions at the plant, mentioning thatin the past year only three employees had been terminatedfor cause and that he was awareof certain dissatisfactionsabout ventilation and heat, pointing out that 30 fans hadbeen stolenbut that replacements were on order.He jus-tified the Company's decision to allow certain new employ-ees towork on the Memorial Day holiday, and explainedwhy the Company thought it desirable to have a single jobclassification-for all female employees.Ford made the point that the-Traverse City plant was theonly source of supply forturn signalsfor Chryslerpassengercars, and that the Company's customerscould become nerv-ous about a plant going union,sinceit then became subjectto strikes; and that in such a situation they might well lookfor a second source of supply and if a customer did so itcouldresult in aloss of business for the plant which wouldbe injurious to the employees. At this time, or in responseto a later question on the point, Ford said that if the plantwent union and there wasan impasseand a strike situation,the Company would move equipment to another locationbecause it could not let itscustomersdown. He said that itwould be perfectly legal and he felt the employees shouldbe aware of it. He denied saying that he would close theTraverse City plant.At some point in this speech, Ford referred to a writtenquestion passed up to him from an employee. It askedwhether it was true that if the plant because union theemployees would lose none of their present benefits. Fordthen took the employee handbook, threw it over his shoul-der and said that everything went out the window at thetimeof negotiations, and that everything in the handbookwas subject to negotiations except the Company's insuranceplan, which was so good that a would never bargain itaway. He denied saying that negotiations would start fromscratch or from rock bottom.There was also a question about the credit union, andFord referred to his Junespeechin which he had promisedthem an answer within a few months. Ford now said thatthe Company had come to a decision on the matter butcould not announce it because of the pendingelection. Heread from the Board's noticeof election,warning againstmaking any promises to influence employee votingg. He didsay, however, that the decision already reached on the creditunion would not be altered after the election,regardless ofits outcome.There wasalso aquestion about what the Company wasgoing to do about the poor condition of the employees'parkin g lot, and Ford responded that funds had alreadybeen approved for paving the lot, and that it would bedone. l5Ford also spoke about possible union demands duringnegotiations for a union shop (inaccurately referred to byFord and many employees as a closed shop) and for acheckoff of union dues. Ford referr ed to another area plantby name where, according to him, the Union had engaged15A request to appropriate almost $10,000 for the paving job had beenapproved by the company president,inMay 1968, but Ford had delayed itsexpenditure,according to his testimony,because he considered other cashrequirements of his Division more important.The lothad still not been pavedby thetime of the hearing in this case.in a longstrike solely over getting a union shop. Ford saidthat atthe momenthe did not feel he had the right to tellthe employees that they would have to join the Union,unless they were 100 percent in agreement with it. He saiditwould be a matter for negotiation, and that he himselfwould not be present at negotiations which would be con-ducted bya teamfrom the Company's Fort Wayne head-quarters. He also said that he would have to approve thenegotiatedcontract, and ifhe stillhad strong feelings aboutit at the end of the negotiations but was ordered to agree toit,he might well tell the Company to get themselves a newboy. As for the Companyagreeingto check off union dues,he said he did not want to be the union's bookkeeper, butthat too was a subject to be negotiated, and it might well betraded off for someunion concessions.Ford closed his speech by referring to the Union's letterto the employees, dated August 12. In it the Union had saidthat without a union,management is king.Ford asked theemployees if he or Edginton, the plant manager, acted likekings and spoke about all the work he had put into the plantwhen he had first established it. He blamed the unions forattempting to gain their ends by fighting management andaccused themof ruining businessesby their unreasonabledemands. Ford then pointed out that when the plant openedit had 89 people earning $1.30 an hour and that now withemployment of around 350 theywere earning$1.92 per hourplus fringe benefits which he claimed were the best in thearea.In view of the large number of employees attending themeeting, the general hubbub, and the employees'flaggingattention, it is understandable that the testimonyof witness-es for the General Counsel who heard Ford is vague andspotty as to his speechin itsentirety. Everyone, however,remembered that he had thrown the employee handbookover his shoulder and the gist of what he had said then.Their recollections as to his exact words are by no meansuniform, but I agree with General Counsel's brief thatwhether he said "everything goes out the window" or "wewill start from scratch" or "we will bargainfrom a cleantable" is not of greatsignificance;what is significant iswhether Ford'scomments,in their totality, reasonablyimplythat the wagesand benefits presentlenjoyed bythe employees would be diminished if they voted for theUnion. 16I do not credit Nedra Smith's admittedly imperfect recol-lection that Ford had said that they would go down to theminimum wage.Although it is true that Ford said in his firstspeech that everythingwas negotiable(except for theemployee's insuranceplan which he would not bargainaway), therewas a parallel emphasisthat negotiationswould not start from the existing level ofwages and benefits.The employees who testified for the General Counseluniformly understood Ford to mean that benefits would belost, and although Ford, I find, did not actually say that alosswas inevitable, his action in throwing the employeehandbook away spoke louder than his words. To emphasizethat the rights and privileges which the employees were thenenjoying would "go out the window," while at thesame timesaying that everythingwas negotiable,would reasonablymean to the employees that the Union's bargaining effortsmight well be expended merely in trying to regain what theemployees had beforeunionization.An employerneed not reassureemployees that their pres-ent level of benefits is the floor from whichbargaining willproceed, or that unionization always brings improvements,but it seems to me that Ford's actions and words conveyed16WagnerIndustrialProducts Company, Inc,170 NLRB 1413. ESSEX WIRE CORP.to the employees that union representation would more like-ly than not be futile in gamin them improvements in theirwages or working conditions. The answer is neither easy norsimple,but it seems to me that Ford's first speech in itsentirety was reasonably understood by the employees tomean that bargaining might leave them worse off than be-fore. I conclude that Ford's speeches of August 14-15 con-veyeda threat of loss of benefits,as well as a loss ofemployment because its customers,supposedly fearful of aninevitable strike, would seek out other possible suppliers, orbecause the Company would not hesitate to move equip-ment out of the plant in order to reassure its customers thattheir needs would be met regardless of the unionization ofthe plant.'?A variation of the theme that unionization would meana loss of employment was also expressed in Ford's secondspeech, August 19-20, when he referred to the company'splant at Goshen, Indiana, where wages had reached so higha level after unionization that the Company had changedthe type of work performed there, and no longer employedanwomen at all.On specific issues such as a union shop, checkoff of uniondues, classification of women by jobs or departments, andpermitting married couples to work in the plant, Ford em-phasized to the employees the improbability that he wouldever agree to such union demands, thereby effectively un-dercutting his general observation that everything was nego-tiable.During his first speech,Fordanswered two questions onthe subject of the credit union and paving the parking lot.He said that the Company had made up its mind aboutsponsoring or establishing a credit union,as he had prom-ised he would in his June speech,but could not announceitbefore the election because the Board's rules forbade itfrom granting benefits in order to influence the election, but409that regardless of the outcome of the election its decisionwould stand.As for pavingthe parking lot, Ford said hecould announce that it would be done because expenditureof the funds had already been approved.Although the inci-dents in all their ramifications were extensively litigated atthe hearing,I find no argument concerning them in GeneralCounsel's brief.In any event,I find no violation of Section8(a)(1) as to either incident.Although Ford himself hadalready approved the establishment of a credit union in theplant, the consent of the appropriate federal governmentauthorities had not yet been obtained,so that an announce-ment to the employees might still be premature.As to theparking lot everything needful had occurred before the cam-pai n began, and Ford was only telling the employees thatno further company approval was needed.'sL.Paragraph 10(j)-Distribution of HandbillsOn August 20, the day before theelection, ahandbill (inevidence as Resp. Exh. 2) was distributed to the employeesat the plant on behalf of the Union.19 Jerry Shields prepareda handbill for the Company (in evidence as G.C. Exh. 222)which was distributed to many of the employees on theevening shift of August 20 and on the day shift the morningof the election.Paragraph 10(j) of the complaint alleges thatthe company handbills substantially misrepresented thewages rates and increases prevailing at other plants andindustries in the area in order to dissuade Essex employeesfrom selectingUAW as theirrepresentative,and was there-by in violation of Section 8(a)(1). The General Counsel'brief argues too that distribution of General Counsel's Ex-hibit 222 also constituted conduct affecting the results of theelection.The significant parts of the Union handbill read asfollows:20YOUR "FACT" SHEETFELLOW EMPLOYEESBelow arelisted all of theU.A.W. contracts in the TraverseCityarea and the wages and fringe benefits these employees wereable to negotiate for themselvesin theirlast contract.TotalEconomicAverage wagePkR.Per hr.increase Per hr.Burwood Products--T.C..37 Cost of Living.26 (Mostly women)e--TEssex WiCM08l..r.(osty women)Courter Products-Boyne City.45.37 (Mostly women)Mt. Clemens Metal-Mancelona.61 Cost ofLiving.30 (Mostly women)Riverside Electric Marion.40 Cost ofLiving.30 (Mostly women)/a/ YOUR REAL "FACT"COMMITTEE17 See cases cited in fn. 6.'s Storktowne Products,Inc.,169 NLRB974,979 (Promise to air conditionplant.19Thehandbill had been prepared by Ronald McKinnon who was thenchairmanof the UAWunit at Parsons Tool Division in TraverseCity. Al-though he was not then an officer of the International or of any of its locals,he had been active during the Essex Wire campaign and used materialcompiled by the Unionin preparing the handbill.The Union andthe GeneralCounsel do not deny that the Union is responsible for McKinnon's compila-tion of distribution of the union handbill.20 The sheet listed the names of 10 firms showing amounts under each ofthe two columns, but I have enumerated for comparison,only those firmswhich the Company also listed on its handbill. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company handbill, with respectto wage rates, readsas follows:DEBUNKING THE BUNKI told you yesterday that the Company couldn't mis-represent any wage rates or fringe benefits. I told youIwouldbe, and I was,precisely correct.The Bunk Committee play fast and loose with thetruthwhen they combined male and female rates(lumping tool maker, machinist,maintenance and pro-duction)to get a higher average and thentotalled threeyears' increasesunder union contracts and comparedthem withone year's increaseat Boyne-Essex.Here'swhat really happened!General Hourly Waste Increases for PlantsEmploying Mostly Females Over Last3 Years1966196719683 Year TotalBoyne--Essex.14.20.08.42Mt. Clemens Metal-Mancelona.10,10.10.30Burwood.06.07.10.23Courter Products.10.00.06.16RiversideElectric.04.04(Still.08talking)Thus,accordingto the Union's handbill, the averagewageincreaseper hour atEssex was 8 centswhile at the fourunionized plants it rangedfrom 26 to 37 cents. No separate"totaleconomicpackage per hour" was shown for Essex,but it can be presumed that 8centsper hourwas meant, andwas meantto be compared with, forexample, BurwoodProducts, which under that column shows .37 @ cost ofeliving.21The Union achieved this result by comparing thEssex 1968 wage increaseof 8 cents with the wagepackagefor the entire contract duration period of the other compa-nies,most of which were for 3 years. Thus, the 8-cent figurefor Essexunderestimatedits averagewage increaseper hourover the past 3 years and failed to give a figure for its totalwage package for the same period used for the other compa-nies.The Company handbill called attention to its opponent'sfailure to use a proper basis of comparison between thewage increasesit-had given over the past 3 years and thosegivenby UAW organized lants, but then proceeded to itsown partial revelation of tphe truth. It comparedits increaseof 42 cents over the past 3 years with those of the four UAWplants, to its ownadvantage,without indicating in any waythat "eneralhourlywage increase" did not include thecost-o_livingincreaseswhich had been negotiated by UAWwith these plants and which were included in the wagestructure.These cost-of-livingincreaseshad been given"acrossthe board" to all employees as were its own generalwage increases,and by excluding them from its basis ofcomparisonit seriously understated what employees at un-ionized plants had been ableto secure through bargaining.The union handbill, timed for maximum effect the daybefore the election, was guilty of a serious misrepresentationof facts within the Union's knowledge. It was somethingwhich the Company had to answer quickly if it wanted itscomparative positionon wagerates and pastincreases made21The meaning of the symbol @ is"at" as in"four apples@5 cents equals20 cents."Here,the use of@might mean either"plus" or"including," butMcKinnon himself could not explain what he meant when he drew up histable.known. But, in counterinthe Union'smisrepresentationwith one of its own, the Company left the employees nobetter able than before to judge whether employees in unionplants were better paid than they. This was an issue of greatimportance to the employees, and the Company, in omittingfrom its computation of its competitors'wage rates the cost-of-living increases uniformly paid to all employees,misrep-resented the increases which the Union had been able to winfor them over the past 3 years.I find that the company handbill cannot be justified asbeing simply an answer to the Union's misrepresentation,but was in itself so serious a distortion of its wage increasesas compared to those of union plants that its publicationand distribution constitutes a violation of Section 8(a)(l), aswell as conduct affecting the results of the election.The company handbill was distributed by Ford and Ed-ginton personally the morning of the election to many of thefemale employees working on the day shift. Each spent aminute ortwo per employee justifying the Company's ex-planation and answering the Union's handbill. There wasalso a postscript to the company handbill, reading as fol-lows:P.S. Below is a copy of a recent pay stub of a newBurwood employee showing the deduction of $24.20for initiation fees and first month's dues.Beneath was a reproduction of a salary check from Bur-wood Products, with thenameof the employee deleted,showing the employee'sgross earningsof $73.47, theamounts of state and Federal taxes withheld,another de-duction of $24.20 and a net figure of $32.37. In heavy blackwriting superimposed on the check, the deduction of $24.20was explained as being initiation fees and the first month'sdues for a union.Itwas common knowledge in the plantthat Burwood Products was represented by UAW. Fordasked some employees, while distributing the handbills,how they would like to have that much taken out of theirpaycheck.Thefacsimileof the check and superimposed writing isaccurate, that is, a Burwood employee had had $24.20 de- ESSEX WIRE CORP.411ducted from her pay forunion fees and dues, leaving herwith take-home pay of lust over $32. What it omitted, how-ever,led to a falsification of what Essex employees mightexpect as a result of voting for the Union.It failed to notethat the check was for less than a full week's work,what thebreakdown between initiation fee and the first month's dueswas, or that the initiation fee (which was $20)had beenimposed on this employee because she was newly hired.Shields, who had prepared the handbill for the Company,knew that UAW does not normally charge an initiation feeof employees working in the plant when the Union firstbecomes their bargaining representative.Thus,an employeewho was given the company handbill or who heard Ford askhow she would like something like $24 taken out of hercheck was led to believe that the cost of belonging to theUnion, as a percentage of her weekly earnings, was muchhigher than in fact it would be.I find that the Company handbill containedmisrepresen-tations which interfered with the employees' right not to bemisled on the possible effect of union representation ontheir take-home pay,in violation of Section 8(axl), as wellas constituting conduct which in itself would warrant settingthe election aside.M.Paragraph 10(k)-BrennanAfter issuance of the complaint,and 4 months after theelection, Respondent's attorney interviewed employees onthe matters alleged in the complaint,in the plant manager'soffice at TraverseCity.Employees were called into the of-fice,told the purpose of the interview,that they were notrequired to remain and that no harm would result whetheror not they consented to be questioned.A number of em-ployees refused to be interviewed and left the office. Thecomplaint does not allege that Respondent has taken anyreprisal against them.At the hearingin this case paragraph 10(k) was added tothe complaint alleging that the Compan,through its super-visor, Pat Brennan,violated Section 8(a(1) by insisting thatemployees had to go to the office to allow its attorney to askthem if they would consent to be interviewed.EmployeesLucille Carlson and Ethel Kietzman refused at first to go tothe office but did so after Brennan told each of them sep-arately that she had to obey her supervisor's order.Kietz-man asked Brennan what might happen if she continued torefuse,and he told her she might be temporarily suspended.He also told her, however,that she didn'thave to sayanything once she got to the office.Carlson and Kietzmanthen went to the office where each was toldby theattorneythat she could leave if she wanted to.They refused to beinterviewed and left.It is unlawful intimidation for an employer to question hisemployees during his investigation of an unfair labor prac-tice complaint unless he assures them that they need notcooperate with him without fear of reprisal.Here,the Com-pany insisted that it have the opportunity to ask employeesif they would cooperate in its pretrial investigation. Therewas no doubt an element of possible intimidation in suchinsistence,but, in my opinion,it is overbalanced by theemployer's right to issue enforceable instructions to em-ployees during working time.I do not regard an instructionto an employee to hear out an attorney's request for co-operation as being in itself interference with the employee'sright to refrain from such cooperation.I shall thereforerecommend dismissal of paragraph 10(k) of the complaint.N.Paragraph 10(m)-KorsonEmployee Lucille Carlsontestified that in a conversationlate in July with her supervisor in the pressroom,Pete Kor-son, shehad told him that the women in the pressroomshould be separately classified and should get more money,and that Korson had replied that after the election, or whenthe pressroom was moved to the Arca building,he would beon his own budget and maybe could see his way clear togiving them more money.On cross-examination,Carlsonadmitted that Korson had also said in effect that this wouldbe done after the election,win, lose,or draw.Korson's testimony, although confused because of hiseffort to emphasize his budgetary responsibilities in his de-partment,is not substantially different from Carlson's. Hetold her that if the press department would move to the Arcabuilding its operations could be more efficient and since hewas on his own budget,he could recommend that the press-room employees be given more money,and that this couldhappen after the election,win, lose,or draw.Carlson was interested in gettinga separate classificationforwomen press operators in the expectation that thiswould bring them a higher rate,and the issue of multipleclassifications for women was generally a matter of concernto them.Korson was referring to this concern of the womenin the pressroom by sayin that the move to the Arca build-ing would improve the efficiency of his department, andthat he would then have a good reason to recommend tomanagement a higher wage rate for its employees, all ofwhom were women. His reference to the election in connec-tion with the phrase "win, lose, or draw" implied that hisrecommendation would be conditioned only on the moveand on more efficient o rations, rather than on the out-come of the election.I find no violation of Section 8(axl)in Korson's remarks.0.The UnitThe following unit was agreed to by the parties as appro-priate for the election:All production and maintenance employees employedat the Employer's plants at TraverseCity,Michigan,excluding truck drivers,office clerical and plant cleri-cal employees,technical,engineering,and confidentialemployees,and supervisors,professional employees,and guards as defined in the Act.Although there was no dispute in this proceedingas to thedescription or appropriateness of the above unit, there wasdisagreement as to the status of a few employees. At thehearing,the Union contended that the employees whom ithad challenged at the election should be excluded as super-visors, but evidence was presented only as to two of these,LarryWhiteford and LeRoy Kolarovic.After assumingtheir exclusion,the General Counsel contends that the num-ber in the unit as of July 10, 1968,the date of the Union'srequest for recognition,was 346.The Company, on theother hand,claims that there were 351 employees in the uniton the same date.As neither party fully explained how itarrived at its figure,I have made myown calculation basedon General Counsel's Exhibit 2(a), the Employer'sExcelsiorlist,which it supplied for the election,and GeneralCounsel'sExhibit 2(b), a letter from the Companyto theBoard,dated October 9, purporting to correct that list withcertain additions and deletions as of July 10. My count ofthe names listed in General Counsel'sExhibit 2(a) is 344.General Counsel's Exhibit 2(b) indicated that G. Beardsley,who had been included in theExcelsiorlist had not in factbeen employed on July 10. It also lists eight names to beadded to those employed on July 10, but of these, fouremployees (A. Russell,E.Wisner,D. Stein,and M.Belan-ger) had already been included in the earlier list. The other 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDfour (G. Urban, K. Walton, M. Root, and E. Fasel) wereproperly in the unit as of July 10.Deleting Beardsley makesa net gam of 3, for a total of 347,based solely on thosenamed in theExcelsiorlist, as corrected.I now come to the status of Kolarovic and Whiteford,whom the General Counsel would exclude from the unit. Ihave already held that Kolarovic was a supervisor in thebonding department,in discussing his alleged violations ofSection 8(a)(l). The evidence in the record as to Whiteford'sduties and responsibilities is scant.Whiteford had been atool-and-diemaker and substituted occasionally for thetoolroom foreman.His major duties at the plant in 1968involved drafting,which he performed in an office awayfrom the plant floor. Without knowing how frequently orregularlyWhiteford served as foreman in the toolroom, Iam unable to decide whether he is a supervisor,but it is clearthat his work as a draftsman is sufficient to exclude himfrom the unit as a technical or an engineeringemployee,categories specifically excluded from the unit by agreementof the parties.With Kolarovic and Whiteford excluded, the correctcount of the employees in the unit as of July 10, 1968, was345. The valid authorizations of 173 employees is what theUnion needs to establish its status as majority representa-tive.P.The Card CountOn July 10, the Union wrote the Companydemandingrecognition and offering to prove its majoritystatusthrougha card check. The Company's attorney answered on July 12,agreeingto a card check under conditions which the Unionlater found unacceptable. To substantiate his claim that theUnion did in fact represent a majority of the employees inthe appropriate unit, the General Counsel introduced 183cards dated on or before July 10.22 The card of Days (190),one of these, was however, stipulated to be invalid, becauseit had never been signed, nor was any of the information onthe card in her handwriting. There was no way of determin-ing eitherfrom the card or from anyone's testimony thatDays had intended the card as an authorization to the Un-ion torepresenther, or that she had in fact ever deliveredit to the Union.The General Counsel also introduced eight cards datedJuly 12 or later, the last being dated July 30. That card (173),siggnned by Gmoser, cannot in any event be counted, sinceGmoser had alreadysigned avalid card on June 6 (172)which had not been revoked. Thus, excluding the invalidcardsof Days (190) and Gmoser(173), thereis a maximumof 189cards on which the General Counselmustrely.Ofthese,more than60, substantiallymorethan are needed todestroy the Union's claimed majority, have beenchallengedby the Companyon oneor more grounds.1.Thecards signedafter July 1023Although the General Counsel does not explicitly arguethat the cards signed after July 10 should be counted, Iconsider myself obligated to consider the question since thecards may be critical. The answer turns on whether theUnion's demand for recognition was a continuing one. If itwas not, its rightto claim majority status depends on thenumber of valid cards in its possession either onJuly 10, thedate of its claim or on July 12, the date its request forn Hereafter,for can of reference,authorization cards will be identified bythe name of the employee whose card it purportedly is, and,in parentheses,the General Counsel's exhibit number under which the card was received inevidence.recognition was rejected. But here, the Union's subsequentaction in filing a charge of refusal to bargain after losing theelection indicates that it never abandoned its claim of ma-jority status but agreed to seek an electiononly in order toexpedite resolution of its claim, after theCompanyrefusedto abide bya card check limited to investigation of cardauthenticity.I findthat the Union's demand for recogni-tion, first madeon July10, whenit believeditself to be inpossessionof valid authorizationcards froma majority ofthe employees in theappropriateunit,was a continuingdemand extending pastJuly 26,the latest date on which avalid cardwas signed?2.Dates, signatures, and delivery of cardsThe Company questioned the validity of the card of Grif-fith (189) because it is undated. I find that it was receivedin the mail by the Union on June 11, 1968, on the basis ofGeneral Counsel's Exhibit 219, a list of employees and thedates on which their authorization cards were received inthe Union's office. There was no objection to the receipt inevidence of that exhibit. I also note with respect to thevalidity of Griffith's card that the handwriting expert au-thenticated her signature, and that General Counsel's Ex-hibit 215, a letter from the Union to the Company, datedJune 18, 1968, includes Griffith as one of the employees whohad joined the in-plantorganizingcommittee. I have alsochecked Griffith's signatureon her card (189) with the sig-nature on General Counsel's Exhibit 208, a sheet whichemployees signed authorizing the Union to inform the Com-pany that they had joined that committee, and they appearto be written b the same person. I find on the basis of theabove that Griffith signed her card sometime between June6 and 11, and that it is valid.Two cards were questioned by the Company on theground that they were dated before the opening of the 1968campaign. These are the cards of Madeline Fields (167) andMichaeline Novak (94). They are dated May 6, and May 10,1968, respectively. The cards cannot have beensigned onthose dates, since noauthorization cards had been distrib-uted to plant employees before June 6, 1968, nor had therebeenanyearlier efforts in 1968 by UAW to organize theseemployees. Fields and Novak were not calledas witnesses,so thereis notestimony as to when they signed. The Compa-ny does not question the authenticity of their signatures, orthat Fields and Novak were employed on July 10.There is evidence in the record which satisfies me that thecards were signed during the 1968organizing campaign. Inote that General Counsel's Exhibit 215, a list of names ofemployees who signed up as UAWorgganizers,mailed to theCompany by UAW on June 18, shows that employeeMadge Fields had authorized the Union to list her as anorganizer. I find that Madge Fields and Madeline Fields arethe same person,sinceonly one employee with that surnameis listed on General Counsel's Exhibit 2(a), the names ofpersons employed on July 10, 1968.I also note, as to the correct date on which Novak signedher card, that General Counsel's Exhibit 219, a list of namesof employees showing the dates on which their authoriza-tion cards were received by UAW indicates that MichaelineNovak's card had been received June 12.I am satisfied fromthe foregoing that both Fields' and Novak's cards werexsD. Williams (194), Seigh(195), Sedwarft (196), Struble(197),Merrillat(198),Newman(199), and Hatfield (200).20The Kostel Corporation,d/bla Big BenShoe Store,179 NLRB No. 121,and 172 NLRB No. 167,In. 7;ManilaManufacturing Company,171 NLRBNo. 151;Garland Knitting Mills of Beaufort,South Carolina, Inc., 170 NLRBNo. 39, fn. 4. ESSEX WIRE CORP.413signed and dated duringthe organizing campaign, and thatboth are valid cards.Helen Strakov(129):Contrary to the assertion of theRespondentin itsbrief that the handwriting exert, RichardBowen,gave only a qualified identification ofpStakov's sig-natureon a UAW authorization card, I note thaton pages95-96 of the transcript Bowen gave his unqualified opinionthat thesignatureon General Counsel's Exhibit 129 wasthat ofHelenStakov. I shall thereforetreatthe card as avalid authorization.Ethel Fasel (187):The signature line on this card is blank.The handprinting at the top of the card shows the nameEthel Fasel, and it was the opinion of Bowen that thiscompared with certain handwriting on the standard of com-parison, Fasel'sW-4 form, which the handwriting experthad used. I am satisfied that Fasel handprinted her name onthe top line of the card, but failed to sign it. The test fordetermining whether an authorization card in the posses-sionof a union is to be counted is the intent of the personwho signed or who failed to sign on the si ature line. Here,thereis noway of establishing what Fasel s intent was, sinceshe did not testify nor did anyone else testify that the cardhad been delivered to the Union with Fasel's permission. Inthesecircumstances, I cannot now determine her intentionwith respect tosigningand delivering the card, and I shalltherefore re ect if from the count.25Amidon(185):Her firstnameis shown on Company re-cords as Glennagine, but she is known in the plant as JeanAmidon, which is the way she signed her card. She testifiedthat shesigned as shedidbecause she did not want her cardcounted. Signing the way one is commonly known is suffi-cient toexpress one's intent, and I consider Amidon's cardto be validly signed. Other questions as to the validity of hercard will be considered later.Tyler (140) and Stradinger(125): each testified that shehad signed an authorization card at home after reading it,without intending at the time to return it to the Union. Inbothcases, the cardwas mailedto the Union by a memberof her family without thesigner'sexplicit direction. There-after, although each subsequently learned that the card hadbeen mailed, neither made any inquiry about how she mightrecover her card from the Union, nor attempted to do so.Although an intent to delivera signedcard is a necessaryelement inproving its validity for authorization purposes, itmay also be evidenced by thesigner's subsequent failure toseekits recovery.26 1 considertheir cards to have beenproperly signed and delivered.3.Alleged attempts to revoke cardsDavid Clark (29):He testified that after signing a card atthe solicitation of MerleBarger hedecided he had done sowithout full knowledge of what it meant. He wrote a letterto that effect, and asked Edginton, the plant manager, foran address where to send it. He testified that he turned theletter over to Edginton. It was apparently never mailed,sinceClark said helater sawitwhen he was interviewed byRespondent's counsel inpreparation for trial. Clark admit-ted that he knew where the UAW office was, but never wentthere for his card, nor did he ask Barger for aid in getting25Bird Machine Company,65 NLRB 311, 312. Compare with Jas. HMat-thewsA Co,149 NLRB 161, 162 (Cullim's card) andITaitel and Son,119NLRB 910, fn. 3 (Salyer and Sands)26 The Sinclair Company,164 NLRB 261, 267 (Dean's card), andPetersonBrothers, Inc,144 NLRB 679,681 (Simpson's card); cfThe Mather Compa-ny, 172 NLRB No. 28 (TXD), where Yoakum,a card signer,was apparentlyunaware that her card had been found and turnedover to the union bysomeone unknownitback. Taking Clark's testimony at face value, I am sat-isfied that his efforts to revoke his card were ineffectual.However, I am finding his card invalid for other reasons,explained later.John Miller (89):He testified that he asked a member ofthe employees' organizing committee, whom he could notidentify, to have his card returned to him or destroyed.Again, even if I were to accept Miller's testimony at its facevalue, I would find that he had not taken adequate steps torevoke the card which he had signed, merely by asking anemployee who had not solicited his card to return it to him.Grace Vandervort(141): Her signed card is dated June 11,1968. She testified that she had signed the card that eveningat Del's Tavern in Traverse City, at the solicitation of RoySmith, a business representative of the Union, but that sheregretted the signing and called him the next day to havehim return her card. According to her, Smith said he woulddestroy it, thereby making its return unnecessary.Vandervort and Smith bothagreethat they know eachother by name and face. Smith admitted that he was inTraverse City on June 11, and had attendeda union meetinguntil about I l p.m. that evening. Del's Tavern stops servingat 2 a.m. Smith was not asked if he had been at the tavernafter 11 p.m., but he did testify that he had never solicitedVandervort to sign a card. Further adding to the confusion,Smith also testified that Vandervort had never called him toask that her card be returned.Vandervort later joined an antiunion group of employeesat the plant and helped distribute its literature. Her actionobjectively shows her antiunion attitude after signing hercard. Although that in itself would not constitute a revoca-tion of her card, it does lend plausibility to her story thatshe attempted to retrieve her card from the Union. There isnothing inherently improvable about her story that shesigned her card during an evening's drinking, and then re-gretted it in the cold light of the next day. I findVandervort's testimony more credible than Smith's, andtherefore find that she requested Smith to return her cardand thereafter relied on his promise to destroy it. Her revo-cation was thereby effective, and I shall not count hercard 274.Alleged failure to comprehend purpose of cardA number of employees, Waite (144), Dullinger (35),Miller (89), Amidon (1185), and Worm (155) testified, amongother things, that although they had filled their cards inproperly withtheir names,addresses, etc., they had notnoticed, had not read, or did not understand that part of thecard which said "Authorize UAW to representme in collec-tive bargaining" even though it was in prominent type onthe face of the card. I find these cards not to be invalid forthat reason. These were all people of presumptivelyaverageintelligence, able to read and write English.The Board hasrecently reiteratedits rejection of theargumentpresentedby Respondent that such cards should not be counted, inLevi Strauss & Co.,172 NLRB No. 57, as follows:An employee who signs [an unambiguous]card mayperhaps not understand all the legal ramifications thatmay followhis signing,but if he can read heis at leastaware that by his act of signing he is effectuating theauthorization the carddeclares.To assume that theemployee does not intendat leastthat much would beto downgradehis intelligenceor charge him with irre-sponsibility.We are unwilling to do either. Withoutascribing to such cards and theirsigning all the solem-nity and binding effect associated with deeds, or wills,27 S E Nichols Company,156 NLRB 1201, 1211 (Hounhan's card). 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDor contracts, or bills and notes, there is, we believe, inthe case of clearly expressed authorization cards, as inthe case of other signed instruments, no valid basis inreason or law for denying face value to the signedcards, absent affirmative proof that the signing was aproduct of misrepresentation or coercion.5.Representations as to an election purpose for thecardsI come now to the category which includes the bulk of thedisputedcards.This case was tried, and the briefs to mewere submitted,before the Supreme Court's decision in thepackage of related casesdenominated asN.L.R.B.v.GisselPacking Company, 395 U.S. 575. One of thecasesdisposedof in that decision wasGeneral Steel Products, Inc.,157NLRB 636, reversed in part 398 F.2d 339 (C.A. 4), in whichthe Supreme Court discussed and decided the effect of sign-ing single-purpose authorization cards, the impact of repre-sentations as to an election on the validity of the card, andthe relevance of the subjective intent of card signers. Thesematterswere allissuessubjectivein the instant proceeding.The hearing might have been shorter if the parties and Ihad known what the Supreme Court's decision and raionalewould be, but in view of the diversity of holdings of thevarious courts of appeal on the many questions raised here,I thought it safer in the long run to take testimony onmatters whichhave since turned out to be largely irrelevantto my determinations. The prime example of my excessivecaution wasmy ruling at the hearing, strenuously objectedto by the General Counsel and the Charging Union in helight of existing Board precedents, to permit employees totestify as to their subjective intent in signing authorizationcards, after identifying the particular solicitor who had rep-resented that an election would ensue when the Union hadobtainedsufficientcards. Since the Court has affirmed theBoard's prior position on the point, I have disregarded thetestimony of employees as to what they intended by signingthe cards and limit myself solely to representations by asolicitor to an employee as to the purpose of the cards.It should be noted that although many cards were signedand delivered to the Union without oral solicitation of anysortas a resultof distribution outside the plant and a mail-ing to those who had signed cards in the election campaignof 1967, there was also a good deal of solicitation, discussionand argument among employeesin the plant and away fromit.About 70 employees joined the in-plant organizing com-mittee and were given packets of authorization cards forsignature.Most of theorganizerswere relatively inactive inobtaining signatures, aiding the Union's' efforts at organiza-tionmainly by argument and persuasion. On the whole,except for two or three of the most ardent solicitors, myimpressionfrom the whole record is that intensive pressur-ing of employees was rare,although a few employees didtestify that they signed to get a solicitor "off their back."There were also weeklymeetingsopen to those employeeswilling to join the in-plant organizingcommittee at whichn, andSchultze,the Union officialin chargeof the campother Unionrepresentativesspoke. About a week before thefiling of the petition on July 18, there was an open meetingfor all employees at the Union hall (thereis noevidence onhow well attendeditwas)where Schultze read and ex-plained thecard and theletterwhich he was about to sendto the Company demanding recognition on the basis of itsassertedmajority. I credit Schultze's testimony, as againstthe rathervaguerecollections of employees who heard him,that he did not claim that the only purpose for signing a cardwas to obtain an election.A few days before the Union's general meeting, the Com-pany had heldits own meetingat the plant for all employ-ees, where Shields, the personnel manager, had warned theemployees that the Union might gain majority status fromthe cards alone, therebyforeclosingthe holdingof an elec-tion.At the Union meetin g a few days later, there was aquestion directed at Schultze from an employee askingwhether Shields was correct in claiming that no electionmight be held, or that if the Union lost the election it mightstill win majority status on the basis of the cards alone.Schultze answered by saying that it could happen that wayif the Company committed unfair labor practices.The framework and guidelines governing the effect ofsigning a single-purpose authorization card cannot be betterstated than in the Supreme Court's own language inGisselPacking,395 U.S. 5T5, 606-609:In resolving the conflict among the circuits in favorof approving the Board'sCumberlandrule, we think itsufficient to point out that employees should be boundby the clearlanguageof what they sign unless thatlanguageis deliberately and clearly canceled by a un-ion adherent with words calculated to direct the signerto disregard and forget the language above his signa-ture. There is nothing inconsistent in handing an em-ployee a card that says the signer authorizes the unionto represent him and then telling him that the card willprobably be used first to get an election .... We cannotagree with the employers here that employees as a ruleare too unsophisticated to be bound by what they signunlessexpressly told that their act ofsigning representssomethingelse ....We agree, however, with the Board's own warningsinLevi Strauss,172 NLRB No. 57, 68 LRRM 1338,1341 and n. 7 (1968), that in hearing testimony con-cerning a card challenge, trialexaminersshould notneglect their obligation to ensure employee free choiceby a too easy mechanical application of theCumber-landrule.28We also accept the observation that em-ployees are more likely than not, many months after acard drive and in response to questions by companycounsel, to give testimony damaging to the union, par-ticularlywhere company officials have previouslythreatened reprisals for union activity in violation of# 8(aXl). We therefore reject any rule thatrequires aprobe of an employee's subjectivemotivations as in-volving an endless and unreliable inquiry. We never-theless feel that the trial examiner's findings inGeneralSteel(seen.5, supra)represent the limits orttheCumber-landrule's application.We emphasize that the Boardshould be careful to guard against an approach anymore rigid than that inGeneral Steel ....28 in explaining and reaffirmingtheCumberland Shoedoctrinein the con-text of unambiguouscards,the Board stated."Thus the factthat employeesare told in the course of solicitationthat an election is contemplated, or thata purposeof the cardis to make an election possible,provides inour viewinsufficientbasis in itself for vitiating unambiguouslywordedauthorizationcards on the theoryof misrepresentation.A differentsituation is presented,of course,where unionorganizerssolicit cards on the explicit or indirectlyexpressedrepresentationthat theywill use such cardsonlyfor anelection andsubsequentlyseek to use them for a differentpurpose."The Board stated furtherin a footnote. "The foregoing does not of courseimplythat a finding of misrepresentation is confined to situations whereemployeesare expresslytold inhaecverbathatthe 'sole'or 'only'purpose ofthe cards is to obtain an election. The Boardhas never suggested such amechanisticapplication of theforegoingprinciples,as some have contended.The Board looksto substancerather than to form.It is not the use or nonuseof certainkey or'magic'words thatis controlling,but whetheror not thetotality ofcircumstances surroundingthe card solicitationis such, as to addup to an assurance to the card signerthat his card will beused for no purposeother than to helpget an election." ESSEX WIRE CORP.415Since the Supreme Court considered the Trial Examiner'scomments and findings inGeneral Steelregarding repre-sentations about elections and cards to be basically correct,Iwill follow the principles set out in his Decision,subse-quently approvedby theBoard in that case and inLeviStrauss,172 NLRB No. 57,as a reliable guideline to thefacts in the instant case.The Trial Examiner said,inGeneralSteel,157 NLRB636, 645:At first glance,the distinction between representa-tions that an election is thesolepurpose of the cards,and representations that an election is a purpose mayseem a fine one, but the distinction goes to the verybasis of the rule. Thus, by stating that the card may orwill be used to secure an election,the solicitor neithercontradicts the lain statement on the card nor miss-tatesthe Unions actual intention.As theBoard ob-served inCumberland Shoe Corporation,144 NLRB1268, "the failure of the Union's solicitors to affirma-tively restate [the authorization contained in the card]does not indicate that it was abandoned or ignored."sstified only as Polly, if she would sign a card.Barber said,"I guess so,"and then asked her what it meant if she signed.Polly said it was so that they could vote on the Union lateron, this was just to bring it to a vote.I note that Barber wasprepared to sign immediately on being asked,so that it isuncertain what effect Polly's later remark might have had.On the other hand, Barber did ask for an explanation ofwhat her signing would mean,and Polly then said both thatitwas so they could vote on the Union later,and that it wasjust to bring it to a vote.I do not believe,in this context,that the hrase`just to bring it to a vote"was a misrepresen-tation. She wasemphasizing one of the purposes of the card,an election,but not so completely that Barber could notevaluate what she was told in the light of the language onthe card.I find Barber's card to be a valid authorization.Bishop(17) was serving in the Armed Forces at the timeof the hearing,and neither he nor Balenger(also spelledBallinger)who had solicited his card,testified.Blodgett,who was herself one of the more active union solicitors andwhose testimony on her own soliciting efforts I find to bestraightforward and honest,testified credibly that she hadoverheardBalenger ask Bishop to sign acard.Bishop saidWith respect to the 97 employees named in AppendixB Respondent in its brief contends,in substance, thattheir cards should be rejected because each of theseemployees was told one or more of the followin : (1)that the card would be used to get an election, (2) thathe had the right to vote either way, even though hesigned the card,and (3)that the card would be keptsecret and not shownto anybodyexcept to the Boardin order to get an election.For reasons heretofore expli-cated,I conclude that these statements, singly orjoint-ly,do notforeclose use ofthe cards for t e purposedesignatedon theirface ....I see no need to distill from the entire testimony of eachof the following named employees a word or phrase whichwould neatly but artificially stand for the entire representa-tionmade to each of them.Iam satisfied from a carefulreading of their testimony, and of those who made the solic-itation,where that is in evidence,that the solicitors did notassure the signers that their cards would be used for no otherpurpose than to help get an election.Their cardsare to becounted as valid authorizations to the Union to representthem in collective bargaining.Amidon (185)Merrillat (198)Ask (158)Michels (86)Benton(15)Moran (90)Blodgett(18)Morse (93)Bowman(183)Nixon (96)Brown(22)Mary Ann Root (164)Cozart (31)Running (119)Crawford (32)Russell (120)Dullinger(35)Sears (113)Dunlap (166)Smith (123)Egan (45)Stein (124)Fritz (41)Stieg (184)Harrigan(181)Stone (159)Hatfield (200)Waite (144)Martinson (80)D. Williams (194)Maxson (81)The following cards raise more difficult questions as towhether the encounter and conversation between solicitorand signer amounted to misrepresentation as to the purposeof the card which wouldvitiatethe purpose stated on thecarditself.On July10, after the campaign had been in full swing fora month,Barber(11) was asked by a fellow employee, iden-that if he wantedthe Union he would vote for it. Ba edgerreplied that he could sign a card even if he wanted to voteno, that just because he signed, he didn't have to vote yes.Implicit in her answer,it seems to me, is a representation,specifically directed toward overcoming Bishop's reluctanceto commit himself on the Union,that signing a card meantonly that it would be brought to a vote.I find this to be afalse inducement to Bishop to get him to sign his card, andIwill not count it.Clark(29) was solicited to sign a card by Barger. Clarksaid he wanted to know more about the card because, as hesaid, although he wanted the election to take place, he alsowanted to know what would happen if he signed. Bargerthen told him that if he signed a card, "itwouldn't be usedas a vote,itwould just be used to bring about the vote."Clark then asked himwh,y, thecard was worded the way itwas, and that he wouldn t sign the card but would write aletter saying that he wished to bring about a vote. Bargerthen told him that he had to send in a card, "otherwise itwould be as if you hadn't done anything at all."A week orso after Clark had signed,having learned that the card wassomething other than a showing of interest for an election,he asked Barger why he had told him it would be used justto bring about a vote,when it could also be used for"recog-nition ofthe UAWto bargain for us."Barger could not givehim a satisfactory answer.Aboutthis time,Clark wrote aletter revoking his card,but instead of giving it to Barger orsending it directly to the Union,gave it to the plant managerto take care of it for him.Ihave previously found that Clark's attempted revoca-tion was ineffectual, but I nevertheless find that Barger'sresponse to Clark's inquiry about the possible effects ofsigning the card was untrue,in that it misled Clark intobelieving that despite the working of the card,its only effectwas to bring about a vote. I find thatClark's card was nota valid authorization for the Union,having been secured bya misrepresentation as to its purpose.Clous(30) testified on direct that Balenger, who askedhim to sign, had said they had to get so many cards beforethey could have an election,that after the election theywouldn'tuse the card,and that its only purpose was to getan election.Clous took the card but did not sign it for somedays and then waited for a few more days before he re-turned it to Balenger.Before finally turning it in, he hadalmost daily conversations with Balenger and Blodgettabout what the Union might accomplish.Clous also joined 416DECISIONSOF NATIONALLABOR RELATIONS BOARDthe in-plant organizing committee.AlthoughIhave noreason to discredit Clous' recollection that Balenger hadtold him that the only purpose of the card was to get anelection,I am satisfied,from his other conversations withBalenger and Blodgett about the Union,that he was notinduced to sign the card by that particular statement ofBalenger'sbut rather that he eventually signed the cardbecause he decided that he wanted the Union to representhim.Colborn(191) was solicited to sign a card by Helene Ray.Colborn asked her what the card actually meant,and Raytold her that it was to bring the Union to a vote and thatwas all it meant.Colborn kept the card about a week beforesigning and returning it to another union adherent. Al-though Colborn was aware of the Union's arguments whyit should be chosen as the bargaining representative, andmay have been influenced to some extentby them, it is mybelief,based on her entire testimony,that she would nothave signed the card except for Ray's representation that allthat the signing meant was to bring the Union to a vote. Ido not regard Colborn's card as a valid authorization.Parsons(99) also was solicited by Ray.Parsons testifiedthat she was bothered by the wording on the card that it wasan authorizationto UAWto represent her, and asked Rawhat the phrase meant if,as Ray had told her,the cardswere to be usedJust to bring- it to a vote.According toParson's undenied testimony,ay then told her that it wasjust a technicality,that it really didn'tmean anything. Thisis a clear misrepresentation as to the purpose of the card,and I shall not count it.Gray(46) was solicited by Potvin.Potvin and Gray weregood friends and tacitly decided not to talk much about theUnion because the former was prounion whileGrayconsid-ered herself uncommitted.When Potvin asked Gray to sign,Gray asked her what it was about,that she didn'twant tobe held to anything because she didn't know a whole lotabout it.Potvin assured her that if she signed,itwould justallow them to come in so they could vote on it.Here too,I believe that the inquiry by the signer,of the solicitor as towhat signing the card meant,was answered with an explicitrepresentation that its only pose was to bring the matterto a vote of all the employees.T shall not count Gray's cardas valid.Lambert(65) signed on Bailey's solicitation.Lambertasked him what the card was for, and Bailey told him it wasso he could vote in the election for the Union. AlthoughBailey's representation is somewhat similar to Potvin's solic-itation of Gray, discussed immediately above,I find thatBailey did not exclude the purpose stated on the card itself(as did Potvin to Gray)-that of authorizing the Union torepresent the signer.I shall therefore count Lambert's card.The cards ofNewman(199) andPatterson(100) presenta like issue,whether the silence of a solicitor may constitutea representation sufficient to invalidate a card.Ken Smith,a union official,asked Newman to fill out a card.Newmansaid he would,but that he would not vote for it.Smith didnot tell him that signing a card was a step in a process whichmight obviate the need for voting.Patterson told Pfeiffer,her solicitor, that she was signina card just to bring it to an election,as she had done in 1967.Pfeiffer did not point out to her that signing the card couldhave another effect.With a good deal of doubt, I concludethat these two cards are valid.Although suppression of amaterial peice of information is itself a kind of falsification,I believe it is overbalanced here by the fact that Newmanand Patterson had decided to sign the cards,after having anopportunityto read them,because of their own incorrectevaluation of what they meant.The failure of the solicitorsto disabuse them of their own misunderstanding of thecard's purpose was not a guaranty that the plain wording ofthe card could be disregarded.Miller(89) testified that he had first refused to sign a card,but then did so on Myrtle Tompkins' assurance that thecard was strictly to bring the matter to a vote. Tompkins,on the other hand, testified that she met him as the af-ternoon shift was about to begin work, and asked him if hehad signed a union card yet. He said he hadn't. She askedhim if he wanted one and he said he did. He accepted thecard and signed it right there.I had the impression from histestimony and demeanor that Miller was willing to tailor histestimony to fit what he thought the Company would bemost pleased with. Tompkins'manner in testify'g seemdsincere to me,and I credit her testimony that she made norepresentation at all to get Miller to sign a card.I shall counthis card.Patton(177) testified that Carlson gave her the card shesigned,but that she talked to other women at the plantabout what it meant-whether it was binding on them, andwhether they were thereby joingin^ the Union. Fields andCarlson both told her that it wasn t binding, it was just togive them the right to bring it up for an election if they hadenough signatures on the cards. Belying her recollection asto the order of events is the fact the Patton's card is datedJune 7, the day after the first distribution at the plant gate.I find that Patton signed her card before individual solicita-tion of employees began inside the plant, and thus withoutreliance on the supposed misrepresentations of either Fieldsor Carlson as to the purpose of the cards.Welsh(148) testified on direct that she had told Blodgett,who asked her to sign a card,that she didn'twant to signbecause she was not sure that she was going to vote for theUnion, and that Blodgett had then told her that it wasn't avote for the Union but was just to get an election underway.Welsh said she would think about it and if she decided tosign, it would be dust to get the election underway. Oncross-examination,without realizing,I think,the possibleeffect of the phrase"Just to get an election," Welsh said thatBlodgett had not really asked her to sign a card,but had justgiven her one, saying that they needed so many people tosign cards so they could get an election underway. I thinkthe fair import of her entire testimony is that Blodgett hadnot told her that the card was just for an election, but thatWelsh hereself had told Blodgettthat thatwas why she wassigning. That may have been her subjective intent but it isirrelevant in view of the plain wording of the card. I shallcount Welsh's card as a valid authorization of the Union.6.Miscellaneous mattersJanik(171) is a recent immigrant who does not read orwrite English. She accepted the Union's literature and cardin an early distribution outside the plant, and brought themhome with her. She testified on direct that she asked herhusband to sign her name on the card, and that she knew"itwas for the Union." On cross-examination, she tookrefuge in her inability to understand English well, in order,I suspect,to reveal aslittleas possible of-her past intentionsto her employer.I find that she understood, well enough forthe Board's purposes,what the card was intended for, andthat her husband's signing her name was intended by her toshow her support of the Union in its effort to gain represent-ativestatus.Wisniewski(154) testified that an unknown man claimingto be an employee of a unionized firm in the area and aunion representative called on her at her home. He ex-plained some of the benefits at his unionized plant and then,according to her uncontradicted testimony, asked her tosign an authorization card to show that he had been there ESSEX WIRE CORP.417to talk to her, and so thatno one elsewould have to comeback to see her. She filled out the card and signed it. I findher card to be a valid designation of the Union 29Druckenmiller (143), Pfeiffer, (102), Seigh (195), Sedwarft(196), Struble (197), and Ray (106) did not testify, and thereis noevidence as to any impropersolicitationor representa-tion made to them. It is true that Ray did solicit others tosign, and their testimony indicates that Ray may have beenconfused about the effect ofsigninga card, but that in itselfdoes not invalidate her own card.Atkinson (9), Brown (22), Fisher (38), Jeffers (168), O.Kietzman (58), J. Korson (162), R. Manville (77), Mazurek(82), Snyder (128), and St. John (VanDeventer) (169) alltestified, but I am satisfied from their testimony that eachof them either signed his or her card before any representa-tion had been made to him,or elsethat the card was signedwithout reliance on such representation. In any event, I alsofind that, if a representationas to an electionwas made tothem before they signed, it was insufficient to invalidatetheir authorization.7.Recapitulation as to card countI have found that the necessary majority which the Un-ion had to attain was 173, based on an appropriate unit of345 employees. The General Counsel presented 189 poten-tially authentic cards, including 7 dated after July 10. Iconsider these to beprima facievalid since the Union'sdemand for recognition on that date continued to be aneffective demand. Of these 189 cards, I have found that 7cards may not be used in determining the Union's majorityfor the following reasons: Fasel (187) because it was notsigned; Vandervort (141) because it had been revoked be-fore the initial demand for recognition; and the remaining5, Bishop (17), Clark (29), Colborn (191), Parsons (99), andGray (46), because the totality of circumstances surround-ing their solicitation establishes that they were signed be-cause of misrepresentations as to their puspose.Mycalculation indicates that the Union therefore had obtained182 valid authorization cards during its organizing cam-paign, or more than enough to prove its needed majority of173.Moreover, even if jam wrong in considering theUnion's claim to be a continuing one after July 10, so thatthe seven cards obtained after that date should be disregard-ed, the Union still would have had 175 cards as of the cutoffdate of July 10. Thus, under either set of circumstances, Ifind that the Union had represented a majority of the Trav-erse City plant employees.Q.The Refusal to BargainOn July 10, the Union requested recognition, suggestinga third-party card check to substantiate its claimed majon-ty.On July 12, Respondent's attorney accepted the offer ofa card check (but on terms which the Union later foundunacceptable) while also claiming that there were questionsabout the claim which could best be resolved by the Board.Thereafter, the Company and the Union entered into astipulation for certification upon consent election, pursuantto which the election of August 21 was held. As previouslynoted, the Union lost the election by a vote of 106 for, and180 against, representation.Under the Supreme Court's opinion inGissel Packing,anemployer's motivation in refusing to recognize a union onthe basis of signed cards is no longer determinative as towhether there has been an illegal refusal to recognize themajority representative. It is now incumbent on the Boardto appraise the reliability of the cards, on the one hand, andthe election process, on the other, as a gauge of employeesentiment. In making such appraisal, the Board is requiredto consider the impact of any employer unfair labor prac-tices.The Court approved the Board's authority to issue a bar-gaining order in cases marked by practices which have thetendency to undermine majority strength and impede theelection processes. The Court went on to say, 395 U.S. 575,614-615:The Board's authority to issue such an order ona lessershowing of employer misconduct is appropriate, weshould re-emphasize, where there is also a showing thatat one point the union had a majorit ; in such a case,of course, effectuating ascertainable employee freechoice becomes as important a goal as deterring em-ployer misbehavior. In fashioning a remedy in the exer-cise of its discretion, then, the Board can properl takeinto consideration the extensiveness of an employer'sunfair practices in terms of their past effect on electionconditions and the likelihood of their recurrence in thefuture. If the Board finds that the possibility of erasingthe effects of past practices and of ensuring a fair elec-tion (or a fair rerun) by the use of traditional remedies,though present, is slight and that employee sentimentonce expressed through cards would, on balance, bebetter protected by a bargaining order, then such anorder shouldissue(see n.32,supra).There is no way to count or measure quantitatively thepervasiveness or extensiveness of an unfair labor practice,its impact on the first election, or the possibility of erasingits effects in a future election many months later. It is,nevertheless, a decision which must be made, based on theBoard's "expert estimate as to the effects on the electionprocess of unfair labor practices of varying intensity." GisselPacking Co.supra,fn. 32. That decision must be mine, in thefirst instance, based on Board precedents which embody its"expert estimate" on factual situations which are neverquite thesame asthe one under consideration.Here, the Company through foreman and highermanage-ment(Dunfee, Morgan, Timmons, and Ford) continuallylinked the employees' selection of the Union with strikes,loss of orders, removal of equipment from the plant, andloss of jobs. Some of them dwelt on the likelihood thatnegotiations would be long and difficult, that the Unionwould force the employees to strike, and that since ev-erything, including present benefits, was negotiable, it wasnot unlikely that the employees would be worse off by se-lecting the Union. I have also found that Ford promisedsome employees on the day of the election a "surprise pack-age" ifthe Union were defeated, and that the companyhandbill, distributed the same day, seriously misrepresentedthe wageincreaseswhich the Union had won for employeesin other area plants, and what the financial cost of theUnion was likely to be to the employees.These are neither isolated nor minimal violations, and inmy judgment,are similarin their nature, extent, and perva-sivenesswith violations which the Board has,post-Gissel,held to warrant a bargaining order rather than a first orsecond election.30 I therefore find that by refusing to bar-gain with the Union and engaging in the unfair labor prac-tices described above, Respondent violated Section 8(aX5),and that to effectuate the policies of the Act, a bargainingorder is required to remedy its refusal to bargainas well asits other unfair labor practices.30 General Stencils,Inc,178 NLRBNo. 18;ThriftDrug Company of Penn-29N.LR.B v. Kinter BrosInc., 419 F.2d 329(C.A.D.C.),enf 167 NLRBsylvania,179 NLRB No.139,General Steel Products, Inc.,180 NLRB No. 8;57 (cards ofRadcliffe and Reichard)andLeviStrauss & Co, 180 NLRB No. 43. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.OBJECTIONS TO THE ELECTIONTimely objections to the election were filed by the Unionon August 28. Many of them raised the same issues as theconduct alleged in the complaint as violations of Section8(a)(1), and the Regional Director therefore consolidatedthe two proceedings for purposes of hearing and disposi-tion3iIhave found above that Respondent interferred with,restrained and coerced its employees'self-organizationalrights in violation of Section 8(a)(1). Much of this occurredafter July 18, the date on which the petition was filed and,thus, the cutoff date for consideration as to whether to setthe election aside because of interference with the employ-ees' exercise of a free choice in the election.However, sinceIbelieve that the nature and extent of the unfair laborpractices committed make it unlikely that their effect cannow be dissipated merely by a remedial order limited to thespecific Section 8(axl) violtions,I find that the employeesentiment already expressed through authorization cardswould be better protected by a bargaining order than by arerun election.I shall therefore recommend that the electionof August 21, 1968, be set aside and that the petition in Case7-RC-9027be dismissed.V THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COM-MERCEThe activities of the Respondent set forth in secion III,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate,and sub-stantial relation to trade,traffic,and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section2(5) of the Act.3.The following em loyees constitute a unit appropri-ate for the purpose ofpcollective bargaining within themeaning of Section 9(a) of the Act:All production and maintenance employees employedby Respondent at its plant at Traverse City, Michigan,excluding truckdrivers,office clerical and plant clericalemployees,technical,engineering and confidential em-ployees,supervisors,professional employees, andguards asdefined in the Act.4.At all times since July 10, 1968, the Union has beenthe duly designated bargaining representative of the em-ployees in the aforesaid collective-bargaining unit.5. By refusing on July 12, 1968, and thereafter to bargainwith the Union as the exclusive representative of the em-ployees in the appropriate unit, Respondent has engaged inand is engagin in unfair labor practices within the meaningof Section8(a(5) of the Act.6.By the foregoing conduct, and by interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has31There were other objections to the election,relating to alleged assistanceby the Company to an informal group of employees who were opposed tothe Union,and to alleged electioneering by the Company within 50 feet ofthe polling place during the voting.These objections were litigated at thehearing,and I am satisfied from the testimony that they were not proved andare without meritengaged in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.7.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.Respondent did not engage in unfair labor practicesother than as found herein.THE REMEDYHaving found that theRespondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and(5) of theAct, myRecommended Order will provide that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As indicated above,an order to bargain collectively withthe Union is appropriate to remedy the Company's viola-tions of theAct. Even inthe absence of a refusal to bargain,Iwould find this remedy appropriate in the circumstancesof this case in view of the Company's extensive violationsof Section 8(a)(1), which prevented the employees from ex-ercising a free choice in the election.The unfair labor practices found here are such as to indic-ate an attitude of opposition to the purposes of the Actgenerally. I find therefore that a broad cease-and-desistprovision is necessary to effectuate the policies of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,I recommendthat Respondent, now known as Essex International, Inc.,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Threatening employees that their selection of the Un-ion would lead to strikes,loss of contracts or customers,removal of plant equipment,and loss of jobs.(b)Threatening employees that contract negotiationswith the Union would start from a lower base than theirpresent level of wages and benefits.(c) Promising employees benefits in the form of a "sur-prise package"if the Union was not selected as their bar-gaining representative.(d) Comparing its own wage and benefits structure withthat of union plants by misrepresenting the wage increasesreceived by the employees of such plants.(e)Misrepresenting the cost to its present employees ofunion dues and initiation fees.(f) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to joinor assist International Union,United Automobile, Aeros-pace and Agricultural Implement Workers of America(UAW), or any other labor organization,to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any or all of such activities.(g) Refusing to recognize or bargain collectively with In-ternational Union,United Automobile,Aerospace and Ag-ricultural Implement Workers of America(UAW) as theexclusive bargaining representative of the employees in theapppropriate unit set forth in the conclusions of law above.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Upon request,bargain collectively with InternationalUnion,United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW) as the collective-bargaining representative of all its employees in the appro-priate unit set forth above,with respect to rates of pay, ESSEX WIRE CORP.wages,hours of employment, or other terms of employmentand, if an understanding is reached, embody such under-standing in a signed agreement.(b) Post at its plant at Traverse City, Michigan, copies ofthe attached notice marked "Appendix."32 Copies of saidnotice, to be furnished by theRegionalDirector for Region7, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices toemployees are customarily posted. Reasonablesteps shallbe taken by Respondent to insure that suchnotices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.33I Turther recommend that the complaint be dismissed asto any alleged violations not found herein; and that thepetition for certification of representative in Case 7-RC-9027 be dismissed.32 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,recommendations,and Recommended Order herein shall, asprovidedin Sec.102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemedwaived forall purposes.In the eventthat theBoard'sOrder is enforcedby a judgment of a United States Court of Appeals, thewords in the notice reading "Postedby order of the National Labor RelationsBoard"shall be changed to read "Posted pursuantto a judgment of theUnited StatesCourt of Appealsenforcingan order of the National LaborRelations Board "33 In the event that this RecommendedOrder is adopted by the Board, thisprovision shall be modified to read:"Notify saidRegional Director, inwriting,within 10 days fromthe dateof this Order,what steps Respondenthas takento complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten our employees that their selectionof International Union,United Automobile,Aeros-(ace and Agricultural Implement Workers of AmericaUAW), or anyother Union,would lead to strikes, lossof contracts or customers,removal of plant equipmentand loss of jobs.WE WILL NOT threaten our employees that contract nego-tiations with the Union would start from a lower basethat our present level of wages and benefits.419WE WILL NOT promise our employees benefits in theform of a "surprise package" ifthe Union is notselect-ed as their bargaining representative.WE WILL NOT compare ourwage andbenefitsstructurewith that of union plants by misrepresenting the wageincreasesreceived by employees of such plants.WE WILL NOT misrepresent the cost to our present em-ployees of union dues and initiation fees.WE WILL NOT in any other manner interfere with, re-strain, or coerce our employees in the exercise of theirnght to self-organization, to join orassist Internationalneon, United Automobile, Aerospace and Agricultur-al Implement Workers of America (UAW), or any oth-er labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid of protection, or torefrain from any or all such activities.WE WILL, upon request, recognize and bargain with In-ternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America (UAW),as the collective-bargaining agent of the employees inthe appropriate unit of our plant at Traverse City,Michigan. The unit includes:All production and maintenance employees ex-cluding truckdrivers, office clerical and plant cleri-calemployees,technical,engineeringandconfidentialyemployees, supervisors, professionalemployees and guards as defined in the Act.All our employees are free to become, or re-All our employees are free to become, or remain, or torefrain from becoming or remaining members of the above-named or any other labor organization, except that suchrights may be affected by an agreement requiring member-ship in a labor organization as a condition of employmentas authorizedin Section8(a)(3) of the Act.DatedByESSEXINTERNATIONAL INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Mich-igan 48226, Telephone 313-226-3200.